Exhibit 10.1

EXECUTION VERSION

 

 

ASSET PURCHASE AGREEMENT

By and Between

LONGHORN PARTNERS PIPELINE, L.P.

AS SELLER

And

MAGELLAN MIDSTREAM PARTNERS, L.P.

AS BUYER

Dated as of June 18, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 PURCHASE AND SALE OF THE ACQUIRED ASSETS

   1

1.1.

   Transfer of Acquired Assets    1

1.2.

   Excluded Assets    3

1.3.

   Assumption of Liabilities    5

1.4.

   Excluded Liabilities    6

1.5.

   Delayed Conveyance of Certain Property    7

ARTICLE 2 CONSIDERATION

   9

2.1.

   Consideration    9

2.2.

   Deposit    9

ARTICLE 3 CLOSING AND DELIVERIES

   9

3.1.

   Closing    9

3.2.

   Seller’s Deliveries    9

3.3.

   Buyer’s Deliveries    11

3.4.

   Proceeds from Operations    12

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER

   13

4.1.

   Corporate Organization    13

4.2.

   Authorization and Validity    13

4.3.

   No Conflict or Violation    13

4.4.

   Consents and Approvals    13

4.5.

   Compliance with Law    14

4.6.

   Litigation    14

4.7.

   Material Contracts    14

4.8.

   Permits    15

4.9.

   Environmental Matters    15

4.10.

   [Intentionally Omitted]    16

4.11.

   Owned Real Property    16

4.12.

   Real Property Easements; Crossings    16

4.13.

   Real Property Leases and Licenses    16

4.14.

   Title to Assets    17

4.15.

   Business Records    17

 

i



--------------------------------------------------------------------------------

4.16.

   Intellectual Property    17

4.17.

   Taxes    17

4.18.

   Assets Used in the Business    17

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER

   18

5.1.

   Corporate Organization    18

5.2.

   Authorization and Validity    18

5.3.

   No Conflict or Violation    18

5.4.

   Consents, Approvals and Notifications    18

5.5.

   Financing    18

5.6.

   Adequate Assurances Regarding Assigned Contracts    19

ARTICLE 6 COVENANTS OF SELLER

   19

6.1.

   Conduct of Business Before the Closing Date    19

6.2.

   Obligations of Seller after Entry of Sale Order    20

6.3.

   Access to Properties and Records; Confidentiality    20

6.4.

   Rejection of Assigned Contracts    21

6.5.

   Casualty Loss    21

6.6.

   Provision of Data; Transfer of Software    21

6.7.

   Further Assurances    22

6.8.

   Seller’s Obligation to Perform    22

6.9.

   Title Insurance    22

ARTICLE 7 COVENANTS OF BUYER

   22

7.1.

   Actions Before Closing Date    22

7.2.

   Consents    23

7.3.

   Adequate Assurances Regarding Assigned Contracts    23

7.4.

   Cure of Defaults    23

7.5.

   Support Obligations    23

7.6.

   Availability of Business Records    24

7.7.

   Flying J Marks    25

7.8.

   Buyer Obligation to Perform; Cooperation with Seller    25

7.9.

   Further Assurances    26

7.10.

   Financing    26

7.11.

   O&M Agreement; Operational Expenses    28

 

ii



--------------------------------------------------------------------------------

ARTICLE 8 BANKRUPTCY PROCEDURES

   29

8.1.

   Bankruptcy Actions    29

8.2.

   Bidding Procedures    30

ARTICLE 9 EMPLOYEE AND BENEFITS MATTERS

   30

9.1.

   No Obligation    30

9.2.

   Employee Benefit Plans    30

9.3.

   WARN Notices    30

9.4.

   No Assumption of Liability    30

ARTICLE 10 REGULATORY MATTERS

   31

10.1.

   Antitrust And Other Filings and Notices    31

10.2.

   Cooperation; Confidentiality Agreement    31

10.3.

   Objections or Other Challenges    32

ARTICLE 11 TAXES AND FEES

   33

11.1.

   Taxes Related to Purchase of Assets    33

11.2.

   Cooperation on Tax Matters    33

11.3.

   Allocation of Purchase Price and Purchase Price Allocation Forms    33

11.4.

   Prorations    33

11.5.

   Unbilled Transactional Taxes    36

ARTICLE 12 CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES

   36

12.1.

   Conditions Precedent to Performance by Seller and Buyer    36

12.2.

   Conditions Precedent to Performance by Seller    36

12.3.

   Conditions Precedent to the Performance by Buyer    37

12.4.

   Waiver of Condition; Frustration of Conditions    37

ARTICLE 13 TERMINATION AND EFFECT OF TERMINATION

   38

13.1.

   Right of Termination    38

13.2.

   Termination Without Default    38

13.3.

   Effect of Failure of Seller’s Conditions to Closing    39

13.4.

   Effect of Failure of Buyer’s Conditions to Closing    39

13.5.

   Termination on Alternative Transaction    40

ARTICLE 14 INDEMNIFICATION

   41

14.1.

   Right to Indemnification    41

14.2.

   Limitations and Other Indemnity Claim Matters    42

 

iii



--------------------------------------------------------------------------------

14.3.

   Exclusive Remedy; Payment of Indemnity Claims    43

14.4.

   Indemnification Procedures    44

14.5.

   Releases of Indemnity Escrow Funds to Seller    46

ARTICLE 15 MISCELLANEOUS

   47

15.1.

   Successors and Assigns    47

15.2.

   Governing Law; Jurisdiction    47

15.3.

   Mutual Disclosures    47

15.4.

   Disclosure Schedules; Disclosure Schedule Supplements    47

15.5.

   Cancellation of Intercompany Accounts and Services    48

15.6.

   Warranties Exclusive    48

15.7.

   No Recourse Against Affiliates or Related Persons of Seller    50

15.8.

   Mutual Drafting    50

15.9.

   Expenses    50

15.10.

   Broker’s and Finder’s Fees    50

15.11.

   Severability    51

15.12.

   Notices    51

15.13.

   Amendments; Waivers    52

15.14.

   Public Announcements    52

15.15.

   Entire Agreement    53

15.16.

   Parties in Interest    53

15.17.

   DAMAGES    53

15.18.

   Specific Performance    54

15.19.

   Headings    54

15.20.

   Construction    54

15.21.

   Currency    54

15.22.

   Time of Essence    54

15.23.

   Counterparts    54

ARTICLE 16 DEFINITIONS

   54

16.1.

   Certain Terms Defined    54

16.2.

   All Terms Cross-Referenced    67

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

   Main Line Fill Purchase Agreement

Exhibit A-2

   Spur Line Fill Purchase Agreement

Exhibit B-1

   Form of Bill of Sale

Exhibit B-2

   Form of Assigned Contract/Assumed Liability Assignment and Assumption
Agreement

Exhibit B-3

   Form of Real Property Easement Assignment and Assumption Agreement

Exhibit B-4

   Form of Real Property Lease Assignment and Assumption Agreement

Exhibit B-5

   Form of Real Property License Assignment and Assumption Agreement

Exhibit B-6

   Form of Deed

Exhibit B-7

   Form of Seller’s Secretary’s Certificate

Exhibit B-8

   Form of Non-Foreign Status Certificate

Exhibit B-9

   Form of Buyer’s Secretary’s Certificate

Exhibit B-10

   Form of Buyer’s Bring Down Certificate

Exhibit B-11

   Form of Seller’s Bring Down Certificate

Exhibit C

   Form of Bidding Procedures Order

Exhibit D

   Form of Sale Order

Exhibit E

   Form of Indemnity Escrow Agreement

DISCLOSURE SCHEDULES

 

Schedule 1.1(a)

   Owned Real Property

Schedule 1.1(b)

   Real Property Leases and Licenses

Schedule 1.1(c)

   Real Property Easements

Schedule 1.1(e)

   Customer Contracts

Schedule 1.1(f)

   Supplier Contracts

Schedule 1.1(g)

   Other Contracts

Schedule 1.1(X)

   Government Contracts

Schedule 1.2(o)

   Flying J Marks

Schedule 1.2(x)

   Excluded Assets

Schedule 1.3(c)

   Mitigation and Protective Measures

Schedule 1.4

   Excluded Liabilities

 

v



--------------------------------------------------------------------------------

Schedule 4.4    Consents and Approvals Schedule 4.5    Compliance with Law
Schedule 4.6    Litigation Schedule 4.7(a)    Material Contracts Schedule 4.7(b)
   Material Contract Exceptions Schedule 4.7(c)    Material Contract Consents
Schedule 4.7(d)    Material Contract Termination Schedule 4.8    Permits; Permit
Exceptions Schedule 4.9    Environmental Matters Schedule 4.9(b)   
Environmental Permits Schedule 4.12(b)    Crossing Permits Schedule 4.14   
Exceptions to Title to Personal Property Schedule 4.16    Intellectual Property
Infringements Schedule 4.17    Contested Taxes Schedule 4.18    Assets Used in
the Business Schedule 16.1(k)    Existing Encumbrances Schedule 16    Pipeline
System Map

 

vi



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June 18, 2009, is
made by and between Longhorn Partners Pipeline, L.P., a Delaware limited
partnership (“Seller”) and Magellan Midstream Partners, L.P., a Delaware limited
partnership (“Buyer”). Capitalized terms used in this Agreement are defined or
cross-referenced in Article 16.

BACKGROUND INFORMATION

WHEREAS, Seller is a Subsidiary of Flying J Inc. (“Flying J”), a Utah
corporation;

WHEREAS, on December 22, 2008 Flying J and certain of its Affiliates, including
Seller, filed voluntary petitions for relief under the Bankruptcy Code in the
Bankruptcy Court;

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, the
Acquired Assets, in a sale authorized by the Bankruptcy Court pursuant to, inter
alia, Sections 105, 363, and 365 of the Bankruptcy Code;

WHEREAS, it is intended that the acquisition of the Acquired Assets would be
accomplished through the sale, transfer and assignment of the Acquired Assets by
Seller to Buyer;

WHEREAS, Buyer also desires to assume, and Seller desires to assign and transfer
to Buyer, the Assumed Liabilities;

NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and undertakings herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF THE ACQUIRED ASSETS

1.1. Transfer of Acquired Assets. At the Closing, and upon the terms and
conditions herein set forth, Seller shall sell, assign, transfer and convey to
Buyer, and Buyer shall acquire from Seller, all of Seller’s right, title and
interest in, to and under the Acquired Assets. “Acquired Assets” means solely
the following properties and assets, but in all cases exclude the Excluded
Assets:

(a) the real property owned by Seller and listed on Schedule 1.1(a), together
with any Improvements owned by Seller erected thereon (the “Owned Real
Property”);

(b) all of Seller’s rights under (i) the leases of real property (the “Real
Property Leases”) and (ii) the licenses of real property and other executory
agreements for the right to use, access or occupy real property (the “Real
Property Licenses”) listed on Schedule 1.1(b) (such real property in clauses
(i) and (ii) collectively, the “Leased Real Property”);

 

1



--------------------------------------------------------------------------------

(c) all of Seller’s rights under the easements, rights of way and other real
property entitlements listed on Schedule 1.1(c) (the “Real Property Easements”
and the real property covered thereby, together with the Owned Real Property and
the Leased Real Property, the “Real Property”);

(d) all of Seller’s (i) owned equipment (including pumps, valves, launchers and
receivers, tanks, meters, communication equipment, SCADA communications and
control equipment, rectifiers, other cathodic protection equipment, tools, spare
parts, machinery, furniture, fixtures, and other personal property) used
exclusively in the Business, including Seller’s interest in shared systems and
facilities, whether located on the Real Property, on the premises or in the
possession of the Operator or in the possession of third parties (including but
not limited to emergency response trailers at fire departments and any work
product with engineering or consulting firms) (the “Equipment”), (ii) rights, to
the extent transferable, to the warranties and licenses received from
manufacturers and sellers of the Equipment, and (iii) interest in the Pipeline
System;

(e) all of Seller’s rights under sales orders, service agreements, customer
contracts or other similar Contracts entered into by Seller with the customers
that are listed on Schedule 1.1(e) (“Customer Contracts”);

(f) all of Seller’s rights under outstanding purchase orders or other similar
Contracts used in the Business and entered into by Seller with any supplier that
are listed on Schedule 1.1(f) (“Supplier Contracts”);

(g) all of Seller’s rights under the Contracts that are listed on Schedule
1.1(g) (the “Other Contracts” and, together with the Real Property Leases, Real
Property Licenses, the Customer Contracts and the Supplier Contracts, the
“Assigned Contracts”); and, pursuant to a request from the Government, Seller
shall novate to Buyer, rather than assign, those contracts listed on Schedule
1.1(X) (such novated contracts, the “Government Contracts”);

(h) all (i) supplies, materials and spares that are owned by Seller on the
Closing Date and (x) located on the Real Property or on the premises or in the
control of the Operator, or (y) in transit to the Real Property (the
“Inventory”) and (ii) rights of Seller, to the extent transferable, to the
warranties received from suppliers with respect to such Inventory; provided
that, for the avoidance of doubt, in no event shall Inventory include any line
fill, including the Main Line Fill and the Spur Line Fill (with it being
understood and agreed that all line fill are Excluded Assets for purposes of
this Agreement);

(i) any computer software or systems located at the Real Property and owned
exclusively by Seller and licenses held exclusively by Seller, to the extent
transferable, in each case that pertain solely to the Business;

 

2



--------------------------------------------------------------------------------

(j) copies of all Business Records; and

(k) Seller’s rights to, and goodwill represented by, the name “Longhorn
Pipeline” and the domain name “longhornpipeline.com”; provided that nothing in
this Section 1.1(k) will give Buyer any rights to any name that includes a
Flying J Mark.

1.2. Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, the Acquired Assets are the only rights, properties and assets
transferred to Buyer under this Agreement. Without limiting the generality of
the foregoing, the Acquired Assets do not include (i) any right, title or
interest of Flying J or any of its Subsidiaries (other than Seller) or any other
Person, in any right, property or asset (whether or not listed or described in
this Section 1.2), (ii) without limiting the generality of clause (i), the Main
Line Fill, the Spur Line Fill or any other line fill in the Pipeline System or
(iii) any right, property or asset of Seller listed or described in this
Section 1.2 (all rights, properties and assets not being acquired by Buyer are
herein referred to as the “Excluded Assets”):

(a) all of Seller’s cash and cash equivalents, marketable securities, surety
accounts, deposits and other similar prepaid items, checks in transit and
un-deposited checks;

(b) all accounts, notes and other receivables and all prepaid expenses of Seller
or otherwise related to the operation of the Pipeline System or the Business
prior to the Closing Date;

(c) assets and property, including manuals, financial information, process and
data, owned by the Operator or its Affiliates used in the operation, maintenance
and control of the Pipeline System, including all systems and software in the
Operator’s Tulsa control center;

(d) forecasts, financial information or financial statements and proprietary
manuals (except rights to use manuals specific to and necessary for the
operation of the Business) prepared by or used by Seller or its Affiliates to
the extent not relating exclusively to the Business;

(e) all of Seller’s rights under Contracts that are not Assigned Contracts,
including (i) that certain Amended and Restated Membership Interest Purchase
Agreement between Longhorn Pipeline Investors, LLC and Longhorn Pipeline, Inc.,
dated as of August 17, 2006 and (ii) all other Contracts listed on Schedule
1.2(x), and all Equipment, services, drawings, specifications, work product and
other assets delivered or to be delivered pursuant to the Contracts listed on
Schedule 1.2(x);

(f) any property or rights retained by Exxon Pipeline Company or its Related
Persons under the Contribution Agreement;

(g) subject to Sections 1.5 and 7.2, any Real Property Easements which are not
transferable or for which Consent to a transfer is required and not obtained;

 

3



--------------------------------------------------------------------------------

(h) all assets of any Employee Benefit Plan of Seller or any of its Related
Persons;

(i) all rights to Claims, refunds or adjustments, all other refunds, and all
other adjustments with respect to (i) Excluded Assets, (ii) any proceeding
before any Government relating to the period prior to the Closing, except to the
extent that any such proceeding relates to any Assumed Liability, and
(iii) insurance proceeds or other insurance recoveries (x) that relate to, or
are reimbursement for, Seller’s or any of Seller’s Affiliate’s expenditures made
prior to the Closing Date for which insurance proceeds are available or due to
Seller or Seller’s Affiliates, or (y) to the extent relating to Excluded Assets
or Excluded Liabilities;

(j) every asset of Seller that would constitute an Acquired Asset (if owned by
Seller on the Closing Date) that is conveyed or otherwise disposed of during the
period from the date hereof until the Closing Date either (i) in the Ordinary
Course of Business of Seller, (ii) at the direction of the Bankruptcy Court
without any request to do so from Seller or its Related Persons or (iii) as
otherwise permitted by the terms of this Agreement;

(k) all losses, loss carry forwards and rights to receive refunds, credits and
loss carry forwards with respect to any and all Taxes of Seller incurred or
accrued prior to the Closing Date, including interest receivable with respect to
any of the foregoing;

(l) all Claims of Seller or its Related Person or their Related Persons,
including Claims arising out of or relating in any way to the Chapter 11 Case or
any of the transactions contemplated thereby or entered into as a consequence
thereof, including any claims (as defined in Section 101(5) of the Bankruptcy
Code) filed, scheduled or otherwise arising in the Chapter 11 Case;

(m) all shares of capital stock or other equity interests of Seller and all
Affiliates of Seller;

(n) all rights of Seller arising under (i) this Agreement and (ii) any other
agreement between Seller and Buyer entered into in connection with this
Agreement;

(o) all rights to or goodwill represented by or pertaining to all names, marks,
trade names, trademarks and service marks incorporating the name Flying J or any
other name set forth on Schedule 1.2(o) (the “Flying J Marks”) and any brand
names or derivatives thereof no matter how used, whether as a corporate name,
domain name or otherwise and including the corporate design logo associated with
any Flying J Mark or variant of any Flying J Mark other than the Longhorn
Pipeline name;

(p) all rights of Flying J or it Affiliates under any Contract that has been
guaranteed by Flying J or an Affiliate of Flying J or to which Flying J is a
party, other than rights of Seller under an Assigned Contract;

 

4



--------------------------------------------------------------------------------

(q) all rights under any Contract that is, at the time of Closing, secured by
any collateral owned by any of Seller’s Affiliates, Excluded Assets, or letters
of credit other than an Assigned Contract;

(r) all Retained Books and Records;

(s) all of Seller’s rights to recovery of (i) cash collateral, (ii) security
deposits and (iii) collateral given to obtain letters of credit and rights to
recover amounts drawn or paid on letters of credit;

(t) all accounts receivable and other amounts due to Seller from any Affiliate
of Seller and all rights and Claims of Seller against any Affiliate of Seller;

(u) Flying J skid racks at Crane Station;

(v) the Flying J card lock fueling facility and the truck lot adjacent to such
facility at the El Paso Terminal;

(w) all bank accounts of Seller or any of its Affiliates;

(x) all assets set forth on Schedule 1.2(x);

(y) Seller’s rights under that certain pollution legal liability policy number
PLL12436398 with American International Specialty Lines Insurance Company and
that certain pollution legal liability excess policy number XEC001704202 with
Indian Harbor Insurance Company (collectively, the “Pollution Policies”); and

(z) all reserved rights of the owners of outstanding oil, gas and mineral
interests and/or their lessees to explore for, drill, extract, produce and
develop said oil, gas and minerals in, on and under the lands associated with
the Real Property, together with the right to use as much of the surface of said
lands as is reasonably necessary to exercise such rights.

1.3. Assumption of Liabilities. Without limiting the rights of Buyer under
Article 14 for breaches of any representations or warranties of Seller made in
Article 4, at the Closing, Buyer shall assume, and Buyer shall hereafter pay,
perform and discharge when due, the following liabilities and obligations of
Seller and no others (collectively, the “Assumed Liabilities”):

(a) all liabilities and obligations of Seller arising after the Effective Time
under the Assigned Contracts, along with Buyer Cure Cost Obligations;

(b) all liabilities and obligations arising after the Effective Time under the
Permits of Seller;

(c) all liabilities and obligations relating to or arising out of those
Mitigation Commitments set forth on the Mitigation Plan that have not been
completed prior to the Effective Time, are ongoing, or are required to be
implemented after the Effective Time, which liabilities and obligations, to the
Knowledge of Seller, are listed on Schedule 1.3(c);

 

5



--------------------------------------------------------------------------------

(d) all liabilities and obligations of Seller for Transaction Taxes payable in
connection with the transactions contemplated by this Agreement;

(e) all liabilities and obligations of Seller arising under or relating to any
environmental, health or safety matter (including any liability or obligation
arising under any Environmental Law);

(f) all liabilities and obligations assumed by or agreed to be performed by
Buyer or any of its Affiliates pursuant to this Agreement or any Ancillary
Agreement;

(g) all liabilities and obligations of Seller relating to or arising from the
operation of the Business or the ownership of the Acquired Assets, on and after
the Effective Time;

(h) all liabilities and obligations of Seller to store, terminal or ship
petroleum products of third parties; and

(i) Buyer’s portion of prorated Taxes, fees and expenses set forth in Article
11.

Other than the Assumed Liabilities and the Permitted Encumbrances, the sale of
the Acquired Assets shall be free and clear of any and all Encumbrances to the
extent provided by the Bankruptcy Code (including Sections 105 and 363(f)
thereof) or by order of the Bankruptcy Court.

1.4. Excluded Liabilities. Notwithstanding anything to the contrary contained in
this Agreement, the Ancillary Agreements or any other agreement or instrument,
other than the Assumed Liabilities, Buyer shall not assume or be liable with
respect to any other liability or obligation of Seller and its Related Persons
(such other liabilities and obligations, the “Excluded Liabilities”) and Seller
and its Related Persons, as applicable, shall remain solely responsible and
liable for all Excluded Liabilities. Excluded Liabilities shall include, but not
be limited to, the following liabilities and obligations (other than in each
case to the extent the same are Assumed Liabilities): (a) liabilities and
obligations of Seller with respect to any note or other liability or obligation
(including intercompany debt or intercompany accounts payable) owing from Seller
to any of its Affiliates, (b) liabilities and obligations arising in connection
with Excluded Assets, (c) liabilities and obligations of Seller resulting from
the Valero Litigation, the Tanner Litigation and the Kinder Morgan Litigation,
(d) liabilities and obligations that Seller has agreed to pay or perform
pursuant to this Agreement, (e) liabilities and obligations of Seller in respect
of indebtedness for borrowed money (including liabilities and obligations
pursuant to the Pollution Policies Financing Agreement), (f) all Taxes,
including penalties and interest thereon related to or imposed upon the
Business, the Acquired Assets or the Excluded Assets prior to the Effective
Date, including Seller’s portion of any prorated Taxes, fees and expenses in
accordance with Article 11, (g) liabilities of Seller for deferred revenue,
(h) all accounts payable and accrued liabilities arising prior to the Closing
Date, (i) the Seller Cure Cost Obligations, (j) all deficiency

 

6



--------------------------------------------------------------------------------

payments (the “KM Pre-Effective Time Deficiency Obligations”) due to Kinder
Morgan pursuant to the Connection Agreement with respect to periods or partial
periods ending prior to the Effective Time (assuming for purposes of this
Agreement that, with respect to any partial period, the deficiency payment
obligation is calculated with respect to a period that ends on the Closing Date
(e.g., by taking the volume of commodities or other product required to be
delivered by Seller during the one-year period in which the Closing occurs and
multiplying such volume by a fraction, the numerator of which is the number of
days from the September 1 immediately preceding the Closing Date through the day
immediately preceding the Closing Date and the denominator of which is 365 and
calculating the volume of commodities or other product actually delivered or
credited as delivered in accordance with the Connection Agreement during the
period from the September 1 immediately preceding the Closing Date through the
day immediately preceding the Closing Date and calculating the deficiency
payment accordingly)), (k) liabilities and obligations of Seller to third
parties arising prior to the Effective Time from the 42-mile replacement project
on the Pipeline System, and (l) those liabilities of Seller listed on Schedule
1.4. For the avoidance of doubt, any liabilities and obligations of Seller
arising from or relating to the Seller Note, the Merrill Lynch Agreements and
the Seller’s debtor-in-possession financing are Excluded Liabilities.

1.5. Delayed Conveyance of Certain Property.

(a) Notwithstanding anything in this Agreement to the contrary, Seller shall not
be obligated to assign, transfer, or convey (or cause to be assigned,
transferred, or conveyed) to Buyer any Delayed Acquired Asset or Delayed Assumed
Liability until such time as all Legal Impediments are removed and/or all
Consents necessary for the legal transfer and/or assumption thereof are obtained
or delivered in respect of such Delayed Acquired Asset or Delayed Assumed
Liability, as applicable; provided that, for all purposes of this Section 1.5,
if the Bankruptcy Code (including Section 365 thereof) permits the assignment,
transfer or conveyance without any other removal of any Legal Impediment or the
obtaining or delivering of any such Consent, then the Parties shall take
whatever action is reasonably necessary under the Bankruptcy Code to cause the
assignment, transfer and conveyance of such Delayed Acquired Asset or Delayed
Assumed Liability as of the Closing Date without such separate removal of any
such Legal Impediment or such separate obtaining or delivery of any such Consent
and such asset or liability, as the case may be, shall be transferred on the
Closing Date and without regard to the other provisions of this Section 1.5.
Following such assignment, transfer, and conveyance of any Delayed Acquired
Asset, or the assumption of any Delayed Assumed Liability, the applicable
Delayed Acquired Asset or Delayed Assumed Liability shall be treated for all
purposes of this Agreement as an “Acquired Asset” or as an “Assumed Liability,”
as the case may be, and shall no longer be a “Delayed Acquired Asset” or a
“Delayed Assumed Liability”. For all purposes hereof, unless otherwise waived in
writing by Seller or transferred, assigned or conveyed as provided in this
Section 1.5(a), “Acquired Assets” shall not include any Delayed Acquired Asset
and “Assumed Liabilities” shall not include any “Delayed Assumed Liability”
until the Legal Impediments are removed and/or all Consents necessary for the
legal transfer and/or assumption thereof are obtained or delivered in respect of
such Delayed Acquired Asset or Delayed Assumed Liability.

 

7



--------------------------------------------------------------------------------

(b) To the extent permitted by Law and to the extent otherwise permissible in
light of any Legal Impediment or required Consent, if the transfer, assignment
or conveyance or assumption of any Delayed Acquired Asset or any Delayed Assumed
Liability intended to be transferred, assigned or assumed hereunder is not
consummated on the Closing Date, then Seller shall thereafter hold such Delayed
Acquired Asset or such Delayed Assumed Liability for the use and benefit, to the
extent it may lawfully do so, of Buyer (at the expense of Buyer). In addition,
to the extent permitted by law and to the extent otherwise permissible in light
of any Legal Impediment or required Consent, Seller shall take such other
actions in order to place Buyer, to the extent it may lawfully do so, in the
same position as if such Delayed Acquired Asset or such Delayed Assumed
Liability had been transferred, assigned or conveyed or assumed as contemplated
hereby and so that all the benefits and burdens relating to such Delayed
Acquired Asset or such Delayed Assumed Liability, including possession, use,
risk of loss, potential for gain, and dominion, control and command over such
asset, are to inure from, and after the Closing Date to Buyer. To the extent
permitted by law and to the extent otherwise permissible in light of any Legal
Impediment or required Consent, Buyer shall be entitled to, and shall be
responsible for, the management and the benefits and burdens of any Delayed
Acquired Asset or any Delayed Assumed Liability not yet transferred to or
assumed by it as a result of this Section 1.5, and, subject to the other
provisions of this Agreement, the parties hereto agree to use reasonable best
efforts to cooperate and coordinate with respect to obtaining any Consent or
removing any Legal Impediment, including by providing any financial information
and pro forma financial information of the relevant party and its Affiliates
reasonably required by the party from whom a Consent is sought to be obtained or
from whom a Legal Impediment is sought to be removed. Each of the parties hereto
agrees that, until a Delayed Assumed Liability is assumed by Buyer, Buyer shall
indemnify and hold harmless Seller from such Delayed Assumed Liability. Nothing
herein shall require Seller to expend any money or commence any litigation to
obtain the removal of any Legal Impediment or obtain any required Consent.

(c) If and when the Legal Impediments and the Consents, the failure to remove or
the absence of which caused the deferral of the transfer or assumption of any
Delayed Acquired Asset or Delayed Assumed Liability, are removed or obtained, as
the case may be, the transfer and assumption of the applicable Delayed Acquired
Asset or Delayed Assumed Liability shall be promptly effected in accordance with
the terms of this Agreement and/or any other applicable Ancillary Agreements,
without the payment of additional consideration.

(d) In connection with Seller’s retention of a Delayed Acquired Asset or Delayed
Assumed Liability due to the deferral of the transfer or assumption of such
Delayed Acquired Asset or Delayed Assumed Liability pursuant to this
Section 1.5, Seller shall not be obligated to expend any money, unless the
necessary funds are advanced by Buyer.

 

8



--------------------------------------------------------------------------------

ARTICLE 2

CONSIDERATION

2.1. Consideration. The aggregate consideration for the sale and transfer of the
Acquired Assets is (i) the Purchase Price, which is payable and deliverable at
the Closing in accordance with Section 3.3 plus (ii) the assumption by Buyer at
the Closing of the Assumed Liabilities.

2.2. Deposit. On or prior to 12:00 p.m. central daylight time on the first
calendar day after the date hereof (i.e., June 19, 2009), Buyer and Flying J
shall execute and deliver the Purchase Notice and Buyer shall deposit with the
Escrow Agent $12,500,000.00 (the “Deposit”). The Deposit shall be held and
disbursed pursuant to the terms of the Master Escrow Agreement, the Purchase
Notice and this Agreement.

ARTICLE 3

CLOSING AND DELIVERIES

3.1. Closing. The sale, transfer, assignment and delivery by Seller of the
Acquired Assets to Buyer and the assumption by Buyer of the Assumed Liabilities
(the “Closing”), will take place at the offices of Kirkland & Ellis LLP, 153
East 53 rd Street, New York, New York at 10:00 a.m. eastern prevailing time on
the second Business Day following the satisfaction or waiver by the appropriate
party of all the conditions contained in Article 12 (other than conditions which
by their terms or their nature are to be performed or measured as of the Closing
Date), or on such other date or at such other place and time as may be agreed to
by the Parties (the “Closing Date”). The Closing will be deemed to be effective
at the Effective Time.

3.2. Seller’s Deliveries.

(a) At the Closing, Seller shall, or shall cause one of its Affiliates to,
deliver the following documents consistent with the terms of this Agreement:

(i) the Main Line Fill Purchase Agreement, duly executed by an Affiliate of
Seller and in the form of Exhibit A-1 hereto;

(ii) the Spur Line Fill Purchase Agreement, duly executed by an Affiliate of
Seller and in the form of Exhibit A-2 hereto;

(iii) a bill of sale with respect to the Acquired Assets (other than the
Assigned Contracts, Real Property and assets set forth in Section 1.1(d)(ii)),
duly executed by Seller and in the form of Exhibit B-1 hereto;

(iv) an assignment and assumption agreement with respect to the Assigned
Contracts (other than the Real Property Leases and the Real Property Licenses)
and Assumed Liabilities, duly executed by Seller and in the form of Exhibit B-2
hereto;

 

9



--------------------------------------------------------------------------------

(v) a copy of the Business Records in Seller’s possession or control (it being
understood that any Business Records located at the 3411 Richmond Avenue,
Houston, Texas location (the “Houston Office Site”) need not be physically
delivered, but will be deemed delivered at the Closing), provided that, for any
Business Records not located at the Houston Office Site, Seller may deliver such
Business Records to Buyer promptly after the Closing Date, but in no event later
than one hundred twenty (120) days after the Closing Date;

(vi) one or more assignment and assumption agreements with regard to the Real
Property Easements, duly executed by Seller and in the form of Exhibit B-3
hereto, as modified as necessary to meet the filing requirements for each
recording jurisdiction;

(vii) an assignment and assumption agreement with regard to the Real Property
Leases, duly executed by Seller and in the form of Exhibit B-4 hereto, as
modified as necessary to meet the filing requirements for each recording
jurisdiction;

(viii) an assignment and assumption agreement with regard to the Real Property
Licenses duly executed by Seller and in the form of Exhibit B-5 hereto, as
modified as necessary to meet the filing requirements for each recording
jurisdiction;

(ix) one or more special warranty deeds with regard to each parcel of the Owned
Real Property, duly executed by Seller and in the form of Exhibit B-6 hereto, as
modified as necessary to meet the filing requirements for each recording
jurisdiction;

(x) a secretary’s certificate certifying as to the resolutions of the general
partner of Seller approving and authorizing this Agreement and the transactions
contemplated by this Agreement and in the form of Exhibit B-7 hereto;

(xi) certificates of title, assignments of contracts and other instruments of
transfer, conveyance and assignment as and to the extent agreed by Buyer and
Seller to be necessary to evidence the transfer, conveyance and assignment of
Seller’s right, title and interest in and to the Acquired Assets to Buyer
(collectively, the “Additional Asset Conveyance Documents”);

(xii) such assignments of contracts and other instruments of assumption as and
to the extent necessary to evidence the valid and effective assumption by Buyer
of the Assumed Liabilities (collectively, the “Additional Liabilities Assumption
Documents”);

 

10



--------------------------------------------------------------------------------

(xiii) an affidavit of non-foreign status that complies with Section 1445 of the
Code, duly executed by Seller or Seller’s Affiliate, as applicable, and in the
form of Exhibit B-8 hereto; and

(xiv) the Indemnity Escrow Agreement.

(b) Notwithstanding anything in this Agreement or any Ancillary Agreement to the
contrary, Seller’s obligation to convey to Buyer all rights of Seller under the
Permits or Crossing Permits consist of providing: (i) if required by Law,
notices of intent to transfer the Permit to Buyer in accordance with the
Government regulations governing such Permit transfer, and (ii) information as
required by the Government regulations governing such Permit transfer.
Furthermore, in no event shall Seller, any of its Related Persons or their
Related Persons be required to deliver any Additional Asset Conveyance Document
or Additional Liabilities Assumption Document that (i) requires Seller, any of
its Related Persons or their Related Persons to make any additional
representations, warranties or covenants, express or implied, not contained in
this Agreement or (ii) otherwise expands the liabilities or obligations of
Seller, any of its Related Persons or their Related Person related to the
transactions contemplated hereby.

3.3. Buyer’s Deliveries.

(a) At Closing, the Escrow Agent shall cause $10,000,000 of the Deposit (the
“Initial Indemnity Escrow Fund”) to be transferred to the escrow account
established pursuant to the Indemnity Escrow Agreement (the “Indemnity Escrow
Account”) and Buyer and Seller shall take all action required to cause such
delivery of such portion of the Deposit to the Indemnity Escrow Account on the
Closing Date and the Indemnity Escrow Funds shall become and shall continue to
be held by the Escrow Agent and released in accordance with the provisions of
Article 14 of this Agreement and the Indemnity Escrow Agreement;

(b) At Closing, (i) the Escrow Agent shall pay to Seller the excess of the
Deposit minus the Initial Indemnity Escrow Fund in accordance with the terms of
the Master Escrow Agreement and the Purchase Notice, by wire transfer of
immediately available funds to a bank account designated by Seller in writing
(the “Seller’s Account”) and each of Buyer and Seller shall take all action
required to cause such delivery of such portion of the Deposit to Seller on the
Closing Date to occur and (ii) subject only to adjustment in accordance with
Section 11.4, Buyer shall pay to Seller an amount equal to (x) the Purchase
Price, minus (y) the Deposit, minus (z) the Deferred Fee Amount by wire transfer
of immediately available funds to the Seller’s Account; provided that Seller
shall have the right, but not the obligation, to pay, or cause to be paid, to
any secured creditor any portion of the amount payable to Seller pursuant to
this Section 3.3(b) and Seller shall comply with any orders of the Bankruptcy
Court regarding the payment and/or allocation of such amount or other amounts
payable hereunder or under the Ancillary Agreements;

(c) At or prior to Closing, Buyer shall deliver the following documents
consistent with the terms of this Agreement

 

11



--------------------------------------------------------------------------------

(i) the Main Line Fill Purchase Agreement, duly executed by Buyer and in the
form of Exhibit A-1 hereto;

(ii) the Spur Line Fill Purchase Agreement, duly executed by Buyer and in the
form of Exhibit A-2 hereto;

(iii) an assignment and assumption agreement, duly executed by Buyer, in the
form of Exhibit B-2 hereto;

(iv) one or more assignment and assumption agreements with regard to the Real
Property Easements, duly executed by Buyer and in the form of Exhibit B-3
hereto, as modified as necessary to meet the filing requirements for each
recording jurisdiction;

(v) an assignment and assumption agreement with regard to the Real Property
Leases, duly executed by Buyer and in the form of Exhibit B-4 hereto, as
modified as necessary to meet the filing requirements for each recording
jurisdiction;

(vi) an assignment and assumption agreement with regard to the Real Property
Licenses duly executed by Buyer and in the form of Exhibit B-5 hereto, as
modified as necessary to meet the filing requirements for each recording
jurisdiction;

(vii) a secretary’s certificate certifying as to the resolutions of Buyer
approving and authorizing this Agreement and the transactions contemplated by
this Agreement and in the form of Exhibit B-9 hereto;

(viii) each of the Additional Asset Conveyance Documents and Additional
Liabilities Assumption Documents; and

(ix) the Indemnity Escrow Agreement.

3.4. Proceeds from Operations. All proceeds attributable to the operation,
ownership, use or maintenance of, or otherwise relating to, the Business prior
to the Closing Date shall be the property of Seller and to the extent received
by Buyer or its Affiliates, Buyer shall promptly and fully disclose, account for
and transmit same to Seller. All other proceeds attributable to the operation,
ownership, use, or maintenance of, or otherwise relating to, the Business on and
after the Closing Date shall be the property of Buyer and to the extent received
by Seller or its Affiliates, Seller shall promptly and fully disclose, account
for and transmit same to Buyer. For the avoidance of doubt, all proceeds
collected or paid in respect of an Excluded Asset (including cash paid in
respect of receivables or Inventory of Seller or relating to the operation,
ownership, use or maintenance of the Business prior to the Closing Date) shall
be the property of, and for the benefit of, Seller.

 

12



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer on the date hereof as follows,
except in all cases as disclosed in the Disclosure Schedules:

4.1. Corporate Organization. Seller is duly organized and validly existing under
the Laws of the State of Delaware and is duly qualified or licensed to do
business in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties or operation of its assets makes such
qualification or licensing necessary, except where the failure to be so
qualified would not have a Material Adverse Effect. Subject to any necessary
authority from the Bankruptcy Court, Seller has all requisite limited
partnership power and authority to own its properties and assets and to conduct
its business as now conducted.

4.2. Authorization and Validity. Subject to the Bankruptcy Court’s entry of the
Sale Order and the receipt of the Consents set forth on Schedule 4.4, Seller has
all requisite limited partnership power and authority to enter into this
Agreement and the Ancillary Agreements to which it is or will be a party and to
carry out its obligations hereunder and thereunder. Subject to the Bankruptcy
Court’s entry of the Sale Order, the execution and delivery of this Agreement
and the Ancillary Agreements and the performance by Seller of its obligations
hereunder and thereunder have been duly authorized by all necessary action by
the general partner of Seller, and no other organizational proceedings on the
part of Seller are necessary to authorize such execution, delivery and
performance. This Agreement has been, and the Ancillary Agreements when
delivered will be, duly executed by Seller and, subject to the Bankruptcy
Court’s entry of the Sale Order, constitute or will constitute its valid and
binding obligation, enforceable against it in accordance with the terms herein
and therein, except that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting or relating to the enforcement of creditors’ rights
generally, and is subject to general principles of equity.

4.3. No Conflict or Violation. Subject to the receipt of all Consents set forth
on Schedule 4.4 and the receipt of the Antitrust Approvals, the execution,
delivery and performance by Seller of this Agreement and the Ancillary
Agreements do not and will not (a) violate or conflict with any provision of the
limited partnership agreement (or equivalent organizational documents such as a
certificate of incorporation or by-laws) (collectively, the “Organizational
Documents”) of Seller, (b) subject to the Bankruptcy Court’s entry of the Sale
Order, violate any provision of law, regulation, rule or other legal requirement
of any Government (“Law”) or any order, judgment or decree of any court or
Government (“Order”) applicable to Seller, or (c) subject to the Bankruptcy
Court’s entry of the Sale Order, violate, result in a breach of or constitute
(with due notice or lapse of time, or both) a default under any Assigned
Contract, which violation, conflict, breach or default in the case of clauses
(b) and (c) that would reasonably be expected to have a Material Adverse Effect.

4.4. Consents and Approvals. Other than Consents relating to Real Property
Easements (the only representations to which are set forth in Section 4.12) and
as may result from the Chapter 11 Case, Schedule 4.4 sets forth a true and
correct list of each Consent and each declaration to, or filing or registration
with, any Government that is required in connection

 

13



--------------------------------------------------------------------------------

with the execution and delivery of this Agreement and the Ancillary Agreements
by Seller or the performance by Seller of its obligations hereunder or
thereunder, the failure of which to obtain would reasonably be expected to have
a Material Adverse Effect.

4.5. Compliance with Law. Except as would not reasonably be expected to result
in a material liability of the Business after the Closing or materially impair
the operation of the Business after the Closing or as otherwise set forth on
Schedule 4.5 or Schedule 4.6, (a) Seller is in compliance in all material
respects with all Laws, (b) Seller has not received written notice of, nor to
Seller’s Knowledge has Seller been under investigation for, any material
violation of any Law, including Seller’s obligations to provide accurate
information in its quarterly FERC Form 6 filings (other than with respect to
Environmental Law, as to which the only representations and warranties made by
Seller are those contained in Section 4.9), and (c) Seller is not in material
default with respect to any Order, in all cases as applicable to the Acquired
Assets, the Business or operation of the Pipeline System.

4.6. Litigation. As of the date of this Agreement and except (x) as a result of
the Chapter 11 Case, (y) Claims made or to be made against Seller or any of its
Related Persons in the Chapter 11 Case, or (z) as otherwise set forth on
Schedules 4.6 or 4.9, there are no Claims, suits or proceedings pending or, to
the Knowledge of Seller, threatened, before any Government, brought by or
against Seller, related to the Business or the Acquired Assets.

4.7. Material Contracts.

(a) Schedule 4.7(a) sets forth a complete and correct list of each of the
Assigned Contracts that:

(i) relates to the maintenance, operation, refurbishment or expansion of the
Pipeline System or the acquisition of goods, the construction of assets, the
purchase, sale or lease of equipment or other personal property, or the
provision of any services, which requires any future payment in excess of
$250,000 in the aggregate during any 12 month period; or

(ii) the consequences of a default under or termination of such Assigned
Contract would reasonably be expected to result in a Material Adverse Effect
(clauses (i) and (ii) collectively, the “Material Contracts”).

(b) Other than as set forth on Schedule 4.7(b)(I) or in motions, other pleadings
or similar items filed with the Bankruptcy Court, neither Seller nor, to
Seller’s Knowledge, any other party to any of the Material Contracts is in
breach or default under nor has commenced any action against any of the parties
to such Material Contracts or given or received any written notice of any
material default or violation under any Material Contract that was not withdrawn
or dismissed, except only for those defaults that will be cured in accordance
with the Sale Order (or that need not be cured under the Bankruptcy Code to
permit the assumption and assignment of the Assigned Contracts). To Seller’s
Knowledge, each of the Material Contracts is, or will be at the Closing, valid,
binding and in full force and effect against Seller, except as otherwise set
forth on Schedule 4.7(b)(II).

 

14



--------------------------------------------------------------------------------

(c) Except for Consents or waivers which are not required as a result of the
operation of the Bankruptcy Code or the Sale Order or as otherwise set forth on
Schedule 4.7(c), no Consent or waiver under any of the Assigned Contracts
(including the Real Property Leases and the Real Property Licenses) or Real
Property Easements is required to be obtained by Seller in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

(d) Except as may arise related to the Chapter 11 Case or as set forth on
Schedule 4.7(d), none of the other parties under any of the Material Contracts
has provided Seller with any written notice that it currently plans or intends
to terminate any such Contract, or otherwise cease their performance thereunder
related to such Contracts or the Business.

4.8. Permits. Schedule 4.8(I) sets forth a complete and correct list of all
material Permits and all pending applications therefor obtained by Seller in
connection with the operation of the Pipeline System, other than (a) the
Environmental Permits, as to which the only representations and warranties made
by Seller are those contained in Section 4.9, and (b) the Crossing Permits, as
to which the only representations and warranties made by Seller are those
contained in Section 4.12(b). As of the date of this Agreement, except as would
not reasonably be expected to result in a material liability of the Business
after the Closing or materially impair the operation of the Business after the
Closing or as otherwise set forth on Schedule 4.8(II), each such Permit is valid
and in full force and effect, and is not subject to any pending or, to Seller’s
Knowledge, threatened administrative or judicial proceeding to revoke, cancel,
suspend or declare such Permit invalid in any respect. To Seller’s Knowledge,
Schedule 4.8(I) sets forth all material Permits necessary for the operation of
the Pipeline System as currently conducted.

4.9. Environmental Matters. Except as would not reasonably be expected to result
in a material liability of the Business after the Closing or materially impair
the operation of the Business after the Closing or as otherwise set forth on
Schedule 4.9, to Seller’s Knowledge, with respect to the Acquired Assets or the
operation of the Pipeline System:

(a) Seller is in compliance with and, since September 1, 2006, has complied with
all applicable Environmental Laws.

(b) Seller has obtained and since September 1, 2006 has complied with all
Environmental Permits required for the operation of the Pipeline System; a list
of such Environmental Permits is set forth on Schedule 4.9(b). To Seller’s
Knowledge, the Permits set forth on Schedule 4.9(b) are all of the material
Environmental Permits necessary for the operation of the Pipeline System as
currently conducted.

(c) Seller’s operation of the Pipeline System is not subject to any Order issued
pursuant to Environmental Law.

(d) Since September 1, 2006, Seller has not received a written complaint, Order,
directive, Claim, citation or notice of violation, suit or proceeding from any
Government or any other Person with respect to any violation of Environmental
Laws or any release, spill, leak, discharge or emission of any Hazardous
Materials.

 

15



--------------------------------------------------------------------------------

(e) Seller has made available to Buyer copies of all Environmental Reports that
are in the possession or within the reasonable control of Seller.

(f) The representations and warranties contained in this Section 4.9 are the
only representations and warranties made by Seller with respect to matters
arising under Environmental Laws or relating to Hazardous Materials.

4.10. [Intentionally Omitted].

4.11. Owned Real Property. Schedule 1.1(a)(I) sets forth a complete and correct
list of all material real property owned in whole or in part (and states the
ownership percentage of all partially owned real property, if applicable) by
Seller and used in connection with the operation of the Pipeline System. Seller
has made available to Buyer all material existing surveys or topographical maps
for the Owned Real Property and title policies in Seller’s possession or
reasonably under its control. Except as set forth on Schedule 1.1(a)(II) and
subject to the Existing Encumbrances, Seller has Good and Defensible Title to
all Owned Real Property free and clear of Encumbrances arising by, through or
under Seller.

4.12. Real Property Easements; Crossings.

(a) To Seller’s Knowledge, after reasonable inquiry, Schedule 1.1(c)(I) sets
forth a complete and correct list of all easements, rights of way and other real
property entitlements relating to the Pipeline System. Seller has made available
to Buyer a true and complete copy of each Real Property Easement in its
possession or control. Except as set forth on Schedule 1.1(c)(II), subject to
the Existing Encumbrances, Seller has Good and Defensible title to the Real
Property Easements.

(b) To Seller’s Knowledge, after reasonable inquiry, Schedule 4.12(b) sets forth
a list of Permits that Seller has obtained with respect to crossings of
railroads, roads, waterways and similar crossings that the Pipeline System makes
from Galena Park to El Paso, Texas and from Crane to Odessa, Texas (“Crossing
Permits”). Except (i) matters known to Buyer’s Knowledge, (ii) those defaults
that will be cured in accordance with the Sale Order (or that need not be cured
under the Bankruptcy Code to permit the assumption and assignment of the
Assigned Contracts), or (iii) as otherwise set forth on Schedule 4.12(b), to
Seller’s Knowledge, as of the date of this Agreement, neither Seller nor, to
Seller’s Knowledge, any other party to any of the Crossing Permits is in
material breach or default under any such Crossing Permit or given or received
any written notice of any material default or violation under any Crossing
Permit that was not withdrawn or dismissed and each such Crossing Permit is
valid and in full force and effect, and is not subject to any pending or, to
Seller’s Knowledge, threatened administrative or judicial proceeding to revoke,
cancel, suspend or declare such Crossing Permit invalid in any respect.

4.13. Real Property Leases and Licenses. To Seller’s Knowledge, after reasonable
inquiry, Schedule 1.1(b) sets forth a complete and correct list of all leases
and licenses used by Seller relating to the Pipeline System. Seller has made
available to Buyer a true and complete copy of each lease or license of real
property relating to the Pipeline System and in its possession

 

16



--------------------------------------------------------------------------------

or control. Except (i) matters known to Buyer’s Knowledge, (ii) those defaults
that will be cured in accordance with the Sale Order (or that need not be cured
under the Bankruptcy Code to permit the assumption and assignment of the
Assigned Contracts), or (iii) as otherwise set forth on Schedule 4.12(b), to
Seller’s Knowledge, as of the date of this Agreement, neither Seller nor, to
Seller’s Knowledge, any other party to any of the leases and licenses is in
material breach of or default under any Leases or Licenses or given or received
any written notice of any material default or violation under any lease or
license that was not withdrawn or dismissed and each such lease or license is
valid and in full force and effect, and is not subject to any pending or, to
Seller’s Knowledge, threatened administrative or judicial proceeding to revoke,
cancel, suspend or declare such lease or license invalid in any respect.

4.14. Title to Assets. Other than Existing Encumbrances or as otherwise set
forth on Schedule 4.14, Seller has title to the personal property, other than
the leased property, included in the Acquired Assets.

4.15. Business Records. Seller has made, or will make, available to Buyer those
Business Records that are in the possession or control of Seller or its
Affiliates which Buyer does not already have in its possession or control.

4.16. Intellectual Property. Seller owns or possesses licenses or other valid
rights to use the intellectual property used in connection with the operation of
the Business as currently conducted, except to the extent such intellectual
property is provided by the Operator pursuant to its obligations under the O&M
Agreement or where the failure to possess such licenses or valid rights to use
would not, individually or in the aggregate, have a Material Adverse Effect.
Except as set forth in Schedule 4.16, to Seller’s Knowledge, the conduct of the
operations of the Business as currently conducted does not infringe upon any
intellectual property of any third party. To Seller’s Knowledge, no Person is
infringing upon any intellectual property used in the conduct of the operation
of the Business, except where such infringement would not, individually or in
the aggregate, have a Material Adverse Effect.

4.17. Taxes. Except as would not reasonably be expected to result in a material
liability to the Business after the Closing or as would result in an Encumbrance
on the Acquired Assets that is not released at Closing, (a) Seller has filed in
a timely manner all required federal, state, and local Tax returns related to
the Acquired Assets, and has paid (except amounts being diligently contested in
good faith by appropriate Proceedings and disclosed in Section 4.17 of the
Disclosure Schedule) all required Tax or similar assessments arising from or
related to the Acquired Assets, including any interest, penalties or additions
attributable thereto shown as due on all such filings and (b) Taxes which Seller
was required by Law to withhold or collect in respect of the Acquired Assets
have been withheld or collected and have been paid over to the proper Government
or are properly held by Seller for such payment when due and payable.

4.18. Assets Used in the Business. Except for (a) the Excluded Assets,
(b) assets provided by the Operator, (c) assets associated with the provision of
services to Seller including but not limited to tax, legal and accounting,
(d) assets sold, transferred or otherwise disposed of in the Ordinary Course of
Business, and (e) other assets set forth on Schedule 4.18, at the Closing, the
Acquired Assets will constitute all of the material assets used in the Business
as conducted as of the date of this Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows, except in all cases
as disclosed in the Disclosure Schedules.

5.1. Corporate Organization. Buyer is a limited partnership, duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization, and has all requisite power and authority to own its properties
and assets and to conduct its business as now conducted.

5.2. Authorization and Validity. Buyer has all requisite power and authority to
enter into this Agreement and to execute and deliver any Ancillary Agreement to
which it is or will be a party and to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and the Ancillary
Agreements and the performance of Buyer’s obligations hereunder and thereunder
have been duly authorized by all necessary action by the board of directors of
Buyer’s general partner, and no other proceedings on the part of Buyer are
necessary to authorize such execution, delivery and performance. This Agreement
has been, and the Ancillary Agreements when delivered will be duly executed by
Buyer and do and will constitute its valid and binding obligation, enforceable
against it in accordance with the terms herein and therein, except that such
enforceability (a) may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting or relating to the enforcement of creditors’ rights generally and
(b) is subject to general principles of equity.

5.3. No Conflict or Violation. The execution, delivery and performance by Buyer
of this Agreement and the Ancillary Agreements, and the operation of the
Business by Buyer as it is constituted as of the Closing Date do not and will
not (a) violate or conflict with any provision of the Organizational Documents
of Buyer and (b) violate any provision of Law, or any Order applicable to Buyer,
nor will they result in a breach of or constitute (with due notice or lapse of
time or both) a default under any material contract to which Buyer is a party,
by which it is bound or to which any of its properties or assets is subject.

5.4. Consents, Approvals and Notifications. The execution, delivery and
performance by Buyer of this Agreement and the Ancillary Agreements, and the
operation of the Business by Buyer as it is constituted as of the Closing Date
do not require the Consent of, or filing with or notification of, any Government
or any other Person except as required: (a) under any Antitrust Law; (b) for
entry of the Sale Order by the Bankruptcy Court; or (c) for such Consents and
filings, the failure to obtain or make would not reasonably be expected to have
a material adverse effect on the ability of Buyer to consummate the transactions
contemplated hereby.

5.5. Financing. On and after the Closing Date, Buyer will have sufficient funds
available to finance and consummate the transactions contemplated by this
Agreement and the Ancillary Agreements and to perform its obligations hereunder
and thereunder. Without limiting the generality of the foregoing, on the date
hereof, Buyer has delivered to Seller, true and correct copies of that certain
$550,000,000 Second Amended and Restated Credit Agreement dated as of

 

18



--------------------------------------------------------------------------------

September 20, 2007 among Buyer, as Borrower, the Lenders party thereto and
Wachovia Bank, N.A., as Administrative Agent, including all exhibits, schedules,
annexes and amendments to such agreement in effect as of the date of this
Agreement (the “Credit Facility”), pursuant to which and subject to the terms
and conditions thereof each of the lenders party thereto, have severally agreed
to provide the debt financing set forth therein on the terms and subject to the
conditions specified therein. The Credit Facility has not been amended, restated
or otherwise modified or waived (except as contemplated thereby) prior to the
date of this Agreement and the respective obligations contained in the Credit
Facility have not been withdrawn, modified or rescinded in any respect prior to
the date of this Agreement. As of the date of this Agreement, the Credit
Facility is in full force and effect and constitutes the legal, valid and
binding obligation of each of the parties thereto and no consents, approvals or
waivers of any lenders or other Person a party thereto needs to be obtained in
order for Buyer to obtain funds under the Credit Facility. There are no
conditions precedent to the funding of any borrowings under the Credit Facility,
other than as expressly set forth in the Credit Facility. The available
borrowings under the Credit Facility and, if applicable, the Supplemental
Facility, together with other financial resources of Buyer (including cash on
hand and marketable securities of Buyer) on the Closing Date, will, in the
aggregate, be sufficient for the timely satisfaction of Buyer’s obligations
under this Agreement and the Ancillary Agreements. As of the date of this
Agreement, (a) no event has occurred which would constitute a breach or default
(or an event which with notice or lapse of time or both would constitute a
default), in each case, on the part of Buyer under the Credit Facility or any
other party to the Credit Facility and (b) subject to the satisfaction of the
conditions contained in Sections 12.1 and 12.3 hereof, Buyer has no reason to
believe that the conditions (if any) to the Financing will not be satisfied.
When used herein, the “Financing” means all borrowings necessary under the
Credit Facility and, if applicable, any Supplemental Facility for Buyer to
timely consummate the transactions contemplated by this Agreement and the
Ancillary Agreements and to perform and pay Buyer’s obligations when required
hereunder and thereunder. Buyer has fully paid all fees required to be paid
prior to the date of this Agreement pursuant to the Credit Facility.

5.6. Adequate Assurances Regarding Assigned Contracts. Buyer is and, as of the
Closing Date and thereafter, will be capable of satisfying the conditions
contained in Sections 365(b) and 365(f) of the Bankruptcy Code with respect to
the Assigned Contracts.

ARTICLE 6

COVENANTS OF SELLER

Seller hereby covenants to Buyer as follows:

6.1. Conduct of Business Before the Closing Date. Without the prior written
consent of Buyer or, without any request to do so by Seller or any of its
Related Person unless consented to by Buyer, the authorization of the Bankruptcy
Court after notice and a hearing, between the date hereof through the Closing
Date, Seller shall not, except as required or expressly permitted pursuant to
the terms hereof or of any Ancillary Agreement, make any material change in the
Acquired Assets, taken as a whole, or enter into any material transaction other
than an Alternative Transaction, in each case other than in the Ordinary Course
of Business. Without limiting the generality of the foregoing, except as may be
required by the

 

19



--------------------------------------------------------------------------------

Bankruptcy Court without any request to do so from Seller or its Related
Persons, from the date hereof until the Closing, Seller shall use commercially
reasonable efforts to operate the Pipeline System and conduct the Business in
substantially the same manner as conducted by Seller in the Ordinary Course of
Business, taking into account business exigencies arising as a result of
Seller’s financial condition, cash position and status as a filer under Chapter
11 of the Bankruptcy Code and Seller shall not enter into, amend or terminate
any transportation, terminaling or interconnection agreements, or any other
Material Contracts that are part of the Acquired Assets or file any revised
tariffs without Buyer’s prior written consent, such consent not to be
unreasonably withheld, delayed or conditioned; provided that Seller may enter
into or amend such agreements in the Ordinary Course of Business if the term of
such agreement or amendment is less than sixty days. Seller shall not be
obligated to make any capital expenditures related to any expansion of the
capacity of the Pipeline System. To the extent permitted by the Bankruptcy
Court, Seller shall use commercially reasonable efforts to undertake any capital
expenditures for the expansion of pipeline capacity currently contemplated in
Seller’s annual budget and reasonably requested by Buyer if and to the extent
that Buyer provides all funds necessary to undertake such activities, including
for the procurement of equipment and third party services.

6.2. Obligations of Seller after Entry of Sale Order. From and after the date
that the Sale Order is entered, Seller shall use reasonable best efforts to
cause the Closing to occur as promptly as practicable, and Seller shall not, and
shall not permit any of its Affiliates to, intentionally take any action that is
reasonably likely to prevent or delay the consummation of the transactions
contemplated hereby unless otherwise required by the Bankruptcy Court or Law.
Without limiting or amending any covenant or agreement of Seller under this
Agreement or any Ancillary Agreement which is not qualified by “reasonable best
efforts”, when a covenant or agreement requires that Seller use its “reasonable
best efforts”, such covenant or agreement shall not require Seller or any of its
Related Person to expend any money to remedy any breach of any representation or
warranty hereunder, to commence any litigation or arbitration proceeding, to
offer or grant any accommodation (financial or otherwise) to any third party, to
obtain any Consent required for the consummation of the transactions
contemplated hereby or to provide financing to Buyer for the consummation of the
transactions contemplated hereby; provided that, if Seller or any of its
Affiliates remedies such breach prior to the Closing, Seller shall not be deemed
to be in breach of such representation or warranty, or in violation of any
covenant, for purposes of determining Buyer’s obligations to consummate the
transactions contemplated by this Agreement.

6.3. Access to Properties and Records; Confidentiality. Prior to the Closing
Date, unless an Alternative Transaction is approved in accordance with the
Bidding Procedures, Seller shall afford to Buyer and to the accountants, counsel
and representatives of Buyer, reasonable access during normal business hours
throughout the period prior to the Closing Date (or the earlier termination of
this Agreement pursuant to Article 13) to all books and records of Seller
relating exclusively to the Business for purposes of assisting in the transition
of the Acquired Assets and Assumed Liabilities to the Buyer at the Closing if
(a) permitted under Law, (b) such books and records are not subject to
confidentiality agreements, (c) disclosing such books and records would not
adversely affect any attorney client privilege, work product or similar
privilege and (d) such books and records do not relate to any confidential
proprietary models or other information of Seller or any of its Affiliates
pertaining to project evaluation, price curves or

 

20



--------------------------------------------------------------------------------

projections or other economic or other predictive models. Upon reasonable prior
notice, Seller shall also afford Buyer reasonable access, during normal business
hours, to the Business, to all operations of the Business and to all Acquired
Assets throughout the period prior to the Closing Date for purposes of assisting
in the transition of the Acquired Assets and the Assumed Liabilities to Buyer at
the Closing. The rights of access contained in this Section 6.3 are granted
subject to, and on, the following terms and conditions: (v) any such
investigation shall not include physical testing or samplings and shall be
exercised in such a manner as not to interfere unreasonably with the operation
of the Business; (w) during the period from the date hereof through the Closing
Date, all information provided to Buyer or its agents or representatives by or
on behalf of Seller or their agents or representatives (whether pursuant to this
Section 6.3 or otherwise) is governed by and subject to the Confidentiality
Agreement, dated as of February 12, 2009, by and between Flying J and Buyer or
an Affiliate of Buyer (the “Confidentiality Agreement”); (x) such rights of
access shall not affect or modify the conditions set forth in Article 12 in any
way; (y) all such rights of access are at Buyer’s sole cost, expense and risk;
and Buyer shall indemnify Seller for any damages, suits, claims, proceedings,
fines, judgments, costs or expenses (including attorneys’ fees and incidental,
consequential or punitive damages) that Seller or any third party may suffer as
a result of Buyer’s exercise of its rights under this Section 6.3; and (z) Buyer
shall comply with and adhere to all of Seller’s safety policies and procedures.

6.4. Rejection of Assigned Contracts. Seller shall not reject any Assigned
Contracts pursuant to the Chapter 11 Case without the prior written consent of
Buyer.

6.5. Casualty Loss. Notwithstanding any provision in this Agreement to the
contrary, if, before the Closing (a) all or any portion of the Acquired Assets
is condemned or taken by eminent domain, or (b) a material portion is damaged or
destroyed by fire or other casualty, Seller shall notify Buyer promptly in
writing of such fact. In the case of condemnation or taking, Seller shall assign
or pay, as the case may be, any proceeds thereof to Buyer at the Closing, and in
the case of fire or other casualty, Seller shall either restore such damage or
assign the insurance proceeds therefrom to Buyer at Closing. If Seller chooses
to assign the insurance proceeds to Buyer, Seller agrees that the Purchase Price
shall be reduced by the amount of the deductible for the insurance policy paying
proceeds to Seller for such loss (with Buyer being responsible for payment of
such deductible). Notwithstanding the foregoing, the provisions of this
Section 6.5 do not in any way modify Buyer’s other rights under this Agreement,
including any applicable right to terminate this Agreement if any condemnation,
taking, damage or other destruction resulted in a Material Adverse Effect.

6.6. Provision of Data; Transfer of Software. Seller agrees to cooperate with
such reasonable requests during normal business hours as Buyer may make prior to
and following the Closing (which requests shall not interfere in any material
respect with the responsibilities of the Business Employees), so as to assist
Buyer, at Buyer’s sole cost and expense, with the integration, from and after
the Closing, of the existing operational data, software and systems relating to
the Pipeline System into Buyer’s software and systems. Notwithstanding the
foregoing, the parties acknowledge and agree that Buyer is not acquiring any
software or any computer or other electronic equipment transferred to Buyer as
part of the Acquired Assets, unless and only to the extent that Buyer or Seller
have obtained prior to the Closing any necessary licenses or rights to use such
software from and after the Closing. Seller also agrees to cooperate with such
reasonable requests during normal business hours as Buyer may make in

 

21



--------------------------------------------------------------------------------

order to facilitate Buyer’s acquisition of such licenses or rights, at no cost
to Seller, but neither Seller nor any Affiliate of Seller shall have any
obligation to assist Buyer to retain the services of any other Person, or to
obtain any services provided by any such Person to support software or systems
at any particular cost.

6.7. Further Assurances. Upon the request and at the sole expense of Buyer at
any time after the Closing Date (but without additional consideration), Seller
shall execute and deliver such documents as Buyer or its counsel may reasonably
request to effectuate the transactions contemplated by this Agreement. Without
limiting the foregoing, if at any time on or after the Closing, Seller or any of
its Related Persons comes into possession or control of any Acquired Assets,
Seller shall, subject in all respects to Section 1.5 with respect to Delayed
Acquired Assets, promptly but in no event later than three (3) Business Days
after coming into possession or control, return such Acquired Assets to Buyer
for no additional consideration.

6.8. Seller’s Obligation to Perform. Seller shall pay, perform and discharge all
Excluded Liabilities in accordance with Seller’s plan of reorganization or
liquidation and as permitted by the Bankruptcy Court, as applicable, and will
indemnify and hold Buyer and each of Buyer’s Related Persons harmless as
provided in Article 14 for any and all Losses suffered by Buyer or any of its
Related Persons from breach of the covenants and agreements of Seller in this
Section 6.8.

6.9. Title Insurance. At or prior to Closing, Buyer may obtain, at its sole cost
and expense, extended coverage ALTA owner’s policies of title insurance or other
title insurance policy insuring fee title in Buyer to the Owned Real Property.
Seller shall cooperate with Buyer in obtaining such policies, including
cooperating with Buyer, at Buyer’s sole cost and expense, to obtain or extend an
abstract for the Owned Real Property and to obtain surveys of the Owned Real
Property necessary to obtain such policies. In no event shall the Closing be
delayed or prevented by operation of this Section 6.9.

ARTICLE 7

COVENANTS OF BUYER

Buyer hereby covenants to Seller as follows:

7.1. Actions Before Closing Date. Subject to the express provisions of this
Agreement, Buyer shall use reasonable best efforts (a) to perform and satisfy
all conditions to each of Buyer’s and Seller’s obligations to consummate the
transactions contemplated by this Agreement that are to be performed or
satisfied by Buyer under this Agreement and (b) for the Closing to occur as
promptly as practicable and Buyer shall not, and shall not permit any of its
Affiliates to, intentionally take any action that is reasonably likely to
prevent or delay the consummation of the transactions contemplated hereby.
Without limiting or amending any covenant or agreement of Buyer under this
Agreement or any Ancillary Agreement which is not qualified by “reasonable best
efforts”, when a covenant or agreement requires that Buyer use its “reasonable
best efforts”, such covenant or agreement shall not require Buyer or any of its
Related Persons to expend any money to remedy any breach of any representation
or warranty hereunder (other than the representations or warranties set forth in
Section 5.5 and Section 5.6), to commence any litigation or arbitration
proceeding, to offer or grant any accommodation

 

22



--------------------------------------------------------------------------------

(financial or otherwise) to any third party, to obtain any Consent required for
the transactions contemplated hereby or to sell or agree to sell any of the
Acquired Assets or any assets owned by Buyer or any of its Affiliates.

7.2. Consents. Buyer acknowledges that certain Consents to the transactions
contemplated by this Agreement may be required from parties to Assigned
Contracts to which Seller and/or its Affiliates are party and that such Consents
have not been obtained and may not be obtained. Buyer agrees that neither Seller
nor any of Seller’s Related Persons shall have any liability whatsoever to Buyer
(and Buyer shall not be entitled to assert any claims) arising out of or
relating to the failure to obtain any Consents that may have been, or may be,
required in connection with the transactions contemplated by this Agreement, or
because of the default, acceleration or termination of or loss of right under
any such contract, lease, license or other agreement as a result of such
failure. Buyer further agrees that no representation, warranty or covenant of
Seller contained herein shall be breached or deemed breached and no condition of
Buyer shall be deemed not to be satisfied as a result of the failure to obtain
any Consent, as a result of any default, acceleration or termination or loss of
right resulting from such failure, or as a result of any lawsuit, action, claim,
proceeding or investigation commenced or threatened by or on behalf of any
Person arising out of or relating to the failure to obtain any Consent or any
default, acceleration or termination or loss of right resulting from such
failure. Subject to the foregoing, at Buyer’s written request prior to the
Closing, if such Consent is required notwithstanding the provisions of
Section 365 of the Bankruptcy Code, Seller shall cooperate with Buyer in any
reasonable manner in connection with Buyer’s obtaining any such Consents;
provided that such cooperation shall not include any requirement of Seller or
any of its Affiliates to expend money, commence any litigation or arbitration
proceeding or offer or grant any accommodation (financial or otherwise) to any
third party.

7.3. Adequate Assurances Regarding Assigned Contracts. With respect to each
Assigned Contract, to the extent required by the Bankruptcy Court, Buyer shall
provide the Bankruptcy Court, Seller or the counterparty to any such Contract,
as the case may be, adequate assurance of the future performance of such
Assigned Contract by Buyer.

7.4. Cure of Defaults. Except as provided below, Buyer shall, on or prior to the
Closing, cure (or, to the extent permitted by the Bankruptcy Code, segregate
funds sufficient to cure) any and all defaults under the Assigned Contracts that
are required to be cured under the Bankruptcy Code, so that such Contracts may
be assumed by Seller and assigned to Buyer in accordance with the provisions of
Section 365 of the Bankruptcy Code. Notwithstanding the forgoing, Buyer shall
not be obligated to pay more than the Buyer Cure Cost Obligations to cure any
such defaults. On the Closing Date, Seller shall pay or, to the extent permitted
by the Sale Order, segregate funds sufficient to pay, the Seller Cure Cost
Obligations.

7.5. Support Obligations.

(a) Buyer recognizes that Seller may have provided credit support with respect
to the Acquired Assets (collectively, the “Support Obligations”). As promptly as
practicable after the Sale Order is entered by the Bankruptcy Court, Buyer shall
use reasonable efforts to effect the full and unconditional release of Seller
from any and all Support Obligations identified by Seller to Buyer by:

(i) furnishing letters of credit containing terms and conditions that are
substantially identical to the terms and conditions of existing letters of
credit and from lending institutions that are either investment grade
institutions or have a credit rating commensurate with or better than that of
lending institutions for existing letters of credit;

 

23



--------------------------------------------------------------------------------

(ii) instituting escrow arrangements with terms equal to, or more favorable to
the counterparty than, the terms of existing escrow arrangements;

(iii) posting surety or performance bonds issued by an institution having a
credit rating at least equal to those of the issuer of existing surety or
performance bonds, and which replacement surety or performance bonds contain
terms and conditions that are substantially identical to the terms and
conditions of existing surety or performance bonds; and

(iv) providing substitute guaranties.

(b) Buyer and Seller shall use reasonable efforts to cause the beneficiary or
beneficiaries of the Support Obligations to terminate and redeliver to Seller,
prior to the Closing, each original copy of each original guaranty, letter of
credit or other instrument constituting or evidencing such Support Obligations,
to redeliver to Seller any cash collateral in respect of the Support Obligations
and, as to any Support Obligations terminated after the Closing, promptly to
redeliver such originals or cash to Seller, and in each case, to take such other
actions as may be required to terminate such Support Obligations.

(c) If Buyer is not successful in obtaining the complete and unconditional
release of Seller from the Support Obligations prior to the Closing, then Buyer
shall indemnify, defend and hold harmless Seller from and against any and all
costs, expenses, reimbursements or performance incurred by Seller in connection
with the Support Obligations. Buyer shall, for so long as any Support Obligation
remains outstanding, not effect any amendments or modifications or any other
changes to the agreements, guaranties or letters of credit to which any of such
Support Obligations relate, or otherwise take any action that would effect any
change to such agreements, guaranties or letters of credit without Seller’s
prior written consent. Notwithstanding anything in this Agreement to the
contrary, prior to Closing, Buyer shall have the right to contact and have
discussions with each beneficiary of a Support Obligation in order to satisfy
its obligations under this Section 7.5; provided that (i) Buyer shall give
Seller prior notice before making any such contact and (ii) Seller shall have
the right to have one of its representatives present on the telephone line or in
person, as applicable, during any such contact or discussion.

7.6. Availability of Business Records. After the Closing Date, Buyer shall
provide to Seller and its Related Persons (after reasonable notice and during
normal business hours and without charge to Seller) access to all Business
Records for periods prior to the Closing and shall preserve such Business
Records until the later of (a) six (6) years after the Closing Date and (b) the
required retention period for all Government contact information, records or
documents.

 

24



--------------------------------------------------------------------------------

Such access includes access to any information in electronic form to the extent
reasonably available. Buyer acknowledges that Seller has the right to retain
originals or copies of Business Records for periods prior to the Closing. Prior
to destroying any Business Records for periods prior to the Closing, Buyer shall
notify Seller thirty (30) days in advance of any such proposed destruction of
its intent to destroy such Business Records, and Buyer will permit Seller to
retain such Business Records. With respect to any litigation and claims that are
Excluded Liabilities, Buyer shall, at Seller’s expense, render all reasonable
assistance that Seller may request in defending such litigation or claim and
shall make available to Seller personnel most knowledgeable about the matter in
question. If, after the Closing, Buyer (or any Affiliate or creditor of Buyer)
receives any payment or revenue that belongs to Seller pursuant to this
Agreement, Buyer shall promptly remit or cause to be remitted the same to Seller
without set-off or deduction of any kind or nature.

7.7. Flying J Marks. Buyer agrees that, within thirty (30) days after the
Closing Date, Buyer shall (a) remove, obliterate, cover or replace, as
appropriate, all signs, billboards, containers, drums, advertisements or other
media containing any service marks, trade names, trade dress or other indicia of
origin of Flying J or any of Seller’s Affiliates (other than Longhorn) and
(b) return to Seller or, at Seller’s option, destroy (and certify such
destruction to Seller) all items and materials, including stationery, letterhead
and purchase orders, located on any of the Acquired Assets containing the above
described marks. In addition, Buyer agrees that, within thirty (30) days after
the Closing Date, Buyer shall replace all signs located along the Pipeline
System, including at river crossings, that identify Flying J or any affiliate of
Flying J (other than Seller) as the operator of the Pipeline System.

7.8. Buyer Obligation to Perform; Cooperation with Seller.

(a) Buyer shall pay, perform and discharge all Assumed Liabilities when due or
required and will indemnify and hold Seller and each of Seller’s Related Persons
harmless as provided in Article 14 for any and all Losses suffered by Seller or
any of its Related Persons from breach of the covenants and agreements of Buyer
in this Section 7.8(a).

(b) Buyer acknowledges and agrees that certain litigation, namely the Tanner
Litigation, the Valero Litigation and the Kinder Morgan Litigation, pertaining
to the Business and the Pipeline System is being retained by Seller. Buyer
shall, at the written request of Seller and at Seller’s cost and expense,
cooperate with Seller in its pursuit, prosecution, and/or defense of any Claim
related to the Tanner Litigation, the Valero Litigation, the Kinder Morgan
Litigation or other litigation that may be instituted by or against Seller or
its Related Persons related to the Business, the Pipeline System or the
transactions contemplated hereby, including by making individuals available to
provide testimony or information in connection therewith and to make Books and
Records available for review, inspection and, as necessary, production.

(c) Buyer also acknowledges that there are certain issues between Seller and
Longhorn Pipeline Investors, LLC (the “Seller Note Holder”) concerning the
August 17, 2006 Membership Interests Purchase Agreement between Seller and the
Seller Note Holder and Claims arising thereunder. Buyer shall, at the written
request of Seller or the

 

25



--------------------------------------------------------------------------------

Seller Note Holder, cooperate with Seller and/or the Seller Note Holder with
respect to obtaining information related to such issues, including by making
individuals available to provide information in connection therewith and to make
relevant Business Records available for review, inspection and, as necessary,
production; provided that Buyer shall have no obligation under this
Section 7.8(c) unless the party for whom such information is being made
available has agreed in a writing addressed to Buyer to reimburse Buyer for its
out-of-pocket costs and expenses related to its obligations under this
Section 7.8(c); provided further that Seller’s execution and delivery of this
Agreement shall constitute such written agreement by Seller.

7.9. Further Assurances. Upon the request and at the sole expense of Seller at
any time after the Closing Date (but without additional consideration), Buyer
shall execute and deliver such documents as Seller or its counsel may reasonably
request to effectuate the transactions contemplated by this Agreement. Without
limiting the foregoing, if at any time on or after the Closing Buyer or any of
its Related Persons comes into possession or control of any Excluded Assets
(other than Excluded Assets that are the property of Buyer or its Affiliates as
the Operator), Buyer shall promptly but in no event later than three
(3) Business Days after coming into possession or control, return such Excluded
Assets to Seller for no additional consideration.

7.10. Financing.

(a) Buyer shall take, or cause to be taken, all actions and do, or cause to be
done, all things necessary, proper or advisable to consummate and obtain the
Financing on the terms and conditions described in the Credit Facility,
including (i) maintaining in effect the Credit Facility and, as applicable, any
Supplemental Facility without amendment after the date hereof, (ii) negotiating,
executing and delivering all documents required under the Credit Facility and,
as applicable, any Supplemental Facility to borrow under the Credit Facility
and, as applicable, any Supplemental Facility to receive the Financing or
otherwise required with respect to the transactions contemplated hereby and by
the Ancillary Agreements, (iii) satisfying on a timely basis all conditions
applicable to the Financing in the Credit Facility and, as applicable, any
Supplemental Facility that are within the control of Buyer and comply with its
obligations under the Credit Facility and, as applicable, any Supplemental
Facility, (iv) consummating the Financing at or prior to the Closing,
(v) ensuring sufficient availability thereunder such that, when taken together
with cash on hand, at Closing and without delay for such availability, the
Financing is sufficient to fulfill Buyer’s obligations under this Agreement and
the Ancillary Agreements, and (vi) enforcing its rights under the Credit
Facility and, as applicable, any Supplemental Facility in the event of a breach
by the financing sources that impedes or delays the Closing, including seeking
specific performance of the parties thereunder. Buyer shall use its reasonable
best efforts to cause the lenders and the other Persons providing such Financing
to fund on the Closing Date the Financing required to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements
(including, notwithstanding anything to the contrary in Section 7.1 of this
Agreement, by taking enforcement action, including seeking specific performance,
to cause such lenders and the other Persons providing such Financing to fund
such Financing). If any portion of the Financing becomes unavailable or Buyer
becomes

 

26



--------------------------------------------------------------------------------

aware of any event or circumstance that makes any portion of the Financing
unavailable, in each case, on the terms and conditions contemplated in the
Credit Facility and, as applicable, any Supplemental Facility and such portion
is reasonably required to consummate the transactions contemplated by this
Agreement and the Ancillary Agreements, Buyer shall use its reasonable best
efforts to arrange and obtain alternative debt financing from the same and/or
alternative financial institutions in an amount sufficient to consummate the
transactions contemplated by this Agreement as promptly as practicable following
the occurrence of such event; provided that, without limiting the provisions set
forth at all times on and after the date of this Agreement, Buyer shall
maintain, solely for use for its obligations under this Agreement, available
borrowings under its Credit Facility in an amount not less than $250,000,000.
Buyer shall give Seller prompt oral and written notice (but in any event not
later than one (1) Business Day after the occurrence) of (x) any material breach
by any party to the Credit Facility or, as applicable, any Supplemental
Facility, (y) any condition not likely to be satisfied or (z) any termination of
the Credit Facility or, as applicable, any Supplemental Facility or any
obligations to fund thereunder.

(b) As promptly as possible after the date hereof, but in no event later than
the date (the “FCN Deadline Date”) that is the earlier of (x) one Business Day
after Buyer or any of its Subsidiaries raises debt or equity financing in an
amount of not less than $100,000,000 and (y) the Bid Deadline Date (as defined
in the Bid Procedures Order), Buyer shall deliver written notice to Seller,
certified by a senior executive officer on behalf of Buyer and in form and
substance reasonably satisfactory to Seller, (i) representing and warranting
(without qualification or limitation) to Seller for purposes of Seller’s
reliance that Buyer has cash on hand and/or available borrowings under the
Credit Facility and, as applicable, any Supplemental Facility to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements
(including the Main Line Fill Purchase Agreement and the Spur Line Fill Purchase
Agreement), (ii) covenanting and agreeing with Seller that, at all times on and
after the date of such notice, Buyer shall maintain, solely for use for its
obligations under this Agreement, cash on hand and/or available borrowings under
its Credit Facility and, as applicable, any Supplemental Facility in an amount
not less than that needed to fulfill its obligations under this Agreement and
the Ancillary Agreements at the Closing and thereafter, (iii) to the extent
applicable, making the representations, warranties, and covenants required by
the definition of Supplemental Facility and (iv) agreeing for the benefit of
Seller that such representations, warranties and covenants are, respectively,
representations, warranties and covenants of Buyer made in, under and pursuant
to this Agreement on which Buyer may rely (a written notice meeting all of such
conditions, the “Funds Certification Notice”). Without limiting or amending any
other rights or remedies to which Seller may be entitled as a result thereof or
arising therefrom, in the event that a Funds Certification Notice is not
delivered by Buyer to Seller on or prior to the FCN Deadline Date, Seller or an
Affiliate thereof may, in its sole discretion, as a non-exclusive remedy, by
written notice to Buyer (a “Line Fill Termination Notice”), elect to terminate
the obligations of the parties under this Agreement to deliver, or cause an
Affiliate to deliver, the Main Line Fill Purchase Agreement and the Spur Line
Purchase Agreement at the Closing.

 

27



--------------------------------------------------------------------------------

(c) In the event that Seller or an Affiliate elects to deliver the Line Fill
Termination Notice, (v) effective immediately upon such delivery, automatically
and without further action on the part of any Party hereto, (A) Sections
3.2(a)(i), 3.2(a)(ii), 3.3(c)(i) and 3.3(c)(ii) of this Agreement shall be
amended and restated as “Intentionally Omitted”, (B) the following shall be
deleted from the definition of “Ancillary Agreements”: “, including but not
limited to the Main Line Fill Purchase Agreement and the Spur Line Fill Purchase
Agreement”, and (C) the following shall be deleted from the definition of “Main
Line Fill”: “and as more fully set forth in the Main Line Fill Purchase
Agreement”, (w) after giving effect to the amendments described in the
immediately foregoing clause (v), the respective rights and obligations of the
parties under this Agreement shall remain in full force and effect without
delay, (x) Seller shall have the right at any time either prior to or after the
Closing, to, or to permit an Affiliate or third party on its behalf to, remove
the Main Line Fill and the Spur Line Fill from the Pipeline System at the sole
cost and expense of Buyer (whether incurred prior to or after the Closing) and
Buyer shall fully cooperate with and assist Seller and its Affiliates, as Seller
or any Affiliate requests, in the removal, sale to a third party of, or any
financing involving the Main Line Fill and the Spur Line Fill, (y) Seller shall
not be deemed to be in breach of any representation, warranty, covenant or
agreement under this Agreement as a result of delivery of the Line Fill
Termination Notice and (z) Buyer shall indemnify Seller and its Affiliates for
all Losses (without limitation by Section 15.17 of this Agreement) suffered by
Seller or any of its Affiliates arising from or related to failure of Buyer to
purchase the Main Line Fill and the Spur Line Fill when required pursuant to
this Agreement (determined without regard to the Line Fill Termination Notice
and the amendments affected thereby).

(d) In no event shall this Section 7.10 be deemed to amend or modify any
representations, warranties or other covenants of Buyer under this Agreement or
any of the Ancillary Agreements or be construed that receipt of the Financing is
a condition to Buyer’s obligations under this Agreement (it being understood and
agreed that, for all purposes of this Agreement, failure of Buyer to deliver the
Purchase Price and, unless a Linefill Termination Notice has been delivered by
Seller to Buyer prior to such time, the purchase price required under the Main
Line Fill Purchase Agreement and the Spur Line Fill Purchase Agreement (whether
delivered or required to be delivered by Buyer) shall be deemed a willful and
intentional breach of this Agreement, regardless of whether such failure
results, in whole or in part from failure to receive third-party financing).

7.11. O&M Agreement; Operational Expenses.

(a) By its execution and delivery hereof, Operator agrees that the monthly
management fees described in Section 7.1.1 of the O&M Agreement that were or are
required to be paid by Seller or any of its Related Persons to Operator pursuant
to the O&M Agreement on June 15, 2009, July 15, 2009 and August 15, 2009 are
deferred and Operator agrees that no breach or default under the O&M Agreement
shall be deemed to have occurred as a result of a non-payment of such fees on
any such date. Any such deferred fees shall be paid to Operator by reduction, in
accordance with Section 3.3 of this Agreement, of the amount that Buyer is
required to pay at Closing; provided that if Buyer is not the winning bidder at
the Auction, such deferred fees shall be paid to

 

28



--------------------------------------------------------------------------------

Operator as a super-priority administrative claim of Seller under the Bankruptcy
Code subordinate in right to payment to Seller’s debtor-in-possession financing
and all other super-priority administrative claims of Seller. Operator
acknowledges and agrees that reduction of the amount Buyer is required to pay at
Closing in accordance with Section 3.3 of this Agreement shall be in full
satisfaction of Operator’s rights in respect of the monthly fees so deferred.
The aggregate amount of monthly fees deferred in accordance with this
Section 7.11 are referred to herein as the “Deferred Fee Amount”.

(b) Operator and Seller hereby acknowledge and agree that the O&M Agreement is
hereby terminated, automatically and without further action on the part of any
party thereto, effective as of the Effective Time without further liability to
either Operator or Seller and that the O&M Agreement is hereby amended to
provide for such automatic termination effective as of the Effective Time;
provided that Seller and Operator hereby agree that, without otherwise limiting
such termination of the O&M Agreement, Article 12 of the O&M Agreement (as
amended and restated by the Third Amendment to the O&M Agreement, the “O&M
Surviving Provisions”) shall survive any such termination with respect to
occurrences prior to the Closing Date. Unless this Agreement is terminated in
accordance with its terms, other than (i) Claims of Buyer for breach after the
date hereof of any O&M Surviving Provision, (ii) Claims of Buyer for payment of
the Deferred Fee Amount in accordance with Section 3.3, and (iii) O&M Surviving
Claims which Operator asserts in the Chapter 11 Case, Buyer and Operator hereby
irrevocably waive any Claims that Buyer or Operator may have with respect to the
O&M Agreement and Buyer and Operator agree that they shall not, and shall cause
their Related Persons not to, file or enforce any proof of claim with respect
to, file any objection to any proposed rejection by Seller of, or assert any
other Claim in the Chapter 11 Case or otherwise with respect to the O&M
Agreement pursuant to the Chapter 11 Case and this Section 7.11 shall be a
complete defense to any such proof of claim, objection or other Claim. Buyer
shall indemnify Seller and Seller’s Related Persons for any Losses of Seller or
Seller’s Related Persons arising from or relating to an assertion of a Claim by
any Person arising from the termination or rejection of the O&M Agreement.

ARTICLE 8

BANKRUPTCY PROCEDURES

8.1. Bankruptcy Actions. From and after receipt of the Deposit, Seller shall use
reasonable best efforts to obtain entry by the Bankruptcy Court of (a) an Order
substantially in the form of Exhibit C attached hereto (the “Bidding Procedures
Order”) and (b) upon completion of the Auction and subject to an Alternative
Transaction not being approved in accordance with the Bidding Procedures, an
Order substantially in the form of Exhibit D attached hereto (the “Sale Order”).
Subject to Buyer not then being in breach of its obligations under Section 2.2
of this Agreement, Seller shall (x) file all pleadings with the Bankruptcy Court
as are necessary or appropriate to secure entry of the Bidding Procedures Order
(including by filing a motion seeking entry of such Bidding Procedures Order
within five (5) Business Days after the date hereof) and, upon completion of the
Auction and subject to an Alternative Transaction not being approved in
accordance with the Bidding Procedures, the Sale Order, and (y) serve all
parties known to Seller to be entitled to notice of such pleadings under
applicable

 

29



--------------------------------------------------------------------------------

provisions of the Bankruptcy Code and Rules, including all parties to the
Assigned Contracts and all Governmental Authorities having or asserting
jurisdiction over Seller or the Acquired Assets, and shall diligently pursue the
obtaining of such orders. Buyer shall promptly take all actions as are
reasonably requested by Seller to assist in obtaining the Bankruptcy Court’s
entry of the Bidding Procedures Order and, as applicable, the Sale Order or any
other Order reasonably necessary in connection with the transactions
contemplated hereby, including furnishing affidavits, financial information or
other documents or information for filing with the Bankruptcy Court and making
Buyer’s employees and representatives available to testify before the Bankruptcy
Court. Furthermore, Buyer covenants and agrees that it shall cooperate with
Seller in connection with furnishing information or documents to Seller to
satisfy the requirements of adequate assurance of future performance under
Section 365(f)(2)(B) of the Bankruptcy Code.

8.2. Bidding Procedures. The bidding procedures (the “Bidding Procedures”) to be
employed with respect to this Agreement are those reflected in the Bidding
Procedures Order. Buyer acknowledges that the Bidding Procedures may be
supplemented by other customary procedures not inconsistent with the matters
otherwise set forth herein and the terms of this Agreement and there shall be no
breach of this Agreement by Seller for compliance with, or actions or inactions
in furtherance of, the Bidding Procedures Order.

ARTICLE 9

EMPLOYEE AND BENEFITS MATTERS

This Article 9 sets forth Buyer’s and Seller’s acknowledgements, covenants and
undertakings with respect to certain matters related to employees of the
Business.

9.1. No Obligation. Nothing contained in this Agreement shall obligate Buyer to
offer employment to any employees of the Business. Nothing in this Agreement is
intended to create any Claim or right on the part of any employee of the
Business and no such employee shall be entitled to assert any such Claim or
right hereunder.

9.2. Employee Benefit Plans. Buyer will not adopt or assume an Employee Benefit
Plan that Seller maintains, and Seller shall be solely responsible for any
liabilities which have arisen or accrued from the employment, compensation or
benefits of any employee or former employee of the Business, including any
Claims relating to continuation of health coverage required pursuant to
Section 4980B of the Code or Part 6 of Subtitle B of Title I of ERISA
attributable to “qualifying events” and claims incurred by the Business
employees or their covered dependents.

9.3. WARN Notices. The Seller shall bear the full and sole responsibility and
liability for providing any notice to employees of the Business which may be
required pursuant to the WARN Act or any similar applicable law for any
employment loss which occurs in connection with this transaction.

9.4. No Assumption of Liability. Not withstanding anything to the contrary
provided in this Agreement, Buyer shall not assume any obligation or liability
of Seller with respect to any employee of the Business, including employment
agreements, all liabilities and obligations for accrued and unpaid wages,
including those accrued for holiday and vacation pay, sick pay, payroll-related
Taxes and under the Seller’s bonus plan.

 

30



--------------------------------------------------------------------------------

ARTICLE 10

REGULATORY MATTERS

Buyer hereby covenants to Seller, and Seller hereby covenants to Buyer, as
follows:

10.1. Antitrust And Other Filings and Notices. Subject to the terms and
conditions of this Agreement, each party shall (a) file a Notification and
Report Form pursuant to the HSR Act with respect to the transactions
contemplated hereby within five (5) Business Days after the date hereof, or at
such other time as agreed in writing between the parties; (b) supply as promptly
as practicable any information and documentary material that may be requested or
required pursuant to any (i) Antitrust Law, including the HSR Act or (ii) any
Government or Person as may be necessary to provide notice to or obtain approval
of, Buyer’s assumption of the obligations of Seller and its Affiliates under the
Longhorn EA, and (c) use its reasonable best efforts to cause the expiration or
termination of the applicable waiting periods under the HSR Act or any other
Antitrust Law as soon as practicable.

10.2. Cooperation; Confidentiality Agreement. In connection with the efforts
referenced in Section 10.1 to obtain all such requisite approvals and
authorizations for the transactions contemplated by this Agreement (a) in
connection with Buyer’s assumption of Seller’s and Seller’s Affiliates’
obligations under the Longhorn EA or (b) under the HSR Act, any other Antitrust
Law, or any state law, each of the parties shall (i) cooperate with each other
in connection with any filing or submission and in connection with any
investigation or other inquiry, including any proceeding initiated by a Person;
(ii) keep the other parties informed in all material respects of any material
communication received by such party from, or given by such party to, any
Government (or other Person with regards to the Longhorn EA) and of any material
communication received or given in connection with any proceeding by a Person,
in each case regarding any of the transactions contemplated hereby; (iii) permit
the other party to review any material communication given to it by, and consult
with each other in advance of any meeting or conference with, any Government (or
other Person with regards to the Longhorn EA), including in connection with any
proceeding by a Person and (iv) attend meetings the other Party has with the
Government or Person, if permitted by such Government or Person. The foregoing
obligations in this Section 10.2 shall be subject to the Confidentiality
Agreement and any attorney-client, work product or other privilege, and each of
the parties hereto shall coordinate and cooperate fully with the other parties
hereto in exchanging such information and providing such assistance as such
other parties may reasonably request in connection with the foregoing and in
seeking early termination of any applicable waiting periods under Antitrust Law.
No Party shall take any action that will have the effect of delaying, impairing
or impeding the receipt of any Antitrust Approvals or any other required
Consents or Orders. “Antitrust Law” means the Sherman Act, the Clayton Act, the
HSR Act, the Federal Trade Commission Act, and all other Laws and Orders that
are designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade or lessening of
competition through merger or acquisition. “Antitrust Approval” means any
Consent of any Government required under any applicable Antitrust Law or the
expiration or termination of any applicable waiting period under any applicable
Antitrust Law.

 

31



--------------------------------------------------------------------------------

10.3. Objections or Other Challenges. If any objections are asserted with
respect to the transactions contemplated hereby under any Antitrust Law or if
any suit is instituted by any Government or any Person challenging any of the
transactions contemplated hereby as violative of any Antitrust Law, each Party
shall use reasonable best efforts to resolve such objections or challenges as
such Government or Person may have to such transactions, including to vacate,
lift, reverse or overturn any Order, whether temporary, preliminary or
permanent, so as to permit consummation of the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, Buyer shall
promptly take and diligently pursue any or all of the following actions to the
extent necessary to eliminate any concerns on the part of, or to satisfy any
conditions imposed by, any Government with jurisdiction over the enforcement of
any applicable Law, including any Antitrust Law and applicable state Law,
regarding the legality of Buyer’s acquisition of the Business or any portion
thereof, the Acquired Assets or the Assumed Liabilities: (a) entering into
negotiations, providing information requested by any Government or Person as
promptly as possible by (X) if such response is acceptable to the requesting
Government or Person, providing information as obtained or generated that
addresses individual or specific questions and prior to obtaining or generating
a complete set of information that addresses all outstanding information
requests; (Y) providing a complete set of information that addresses fully the
requesting Government’s or Person’s request as soon as possible after receipt of
an oral or written request for such information and (Z) if appropriate, promptly
and continuously providing updated information to the requesting Government or
Person as such information is generated or obtained; (b) using its reasonable
best efforts to prevent the entry in a judicial or administrative proceeding
brought under any Law, including any Antitrust Law or applicable state Law, by
any Government or any other Person of any permanent, temporary or preliminary
injunction or other Order that would make consummation of the acquisition of the
Business or any portion thereof, the Acquired Assets or the Assumed Liabilities
in accordance with the terms of this Agreement unlawful or that would prevent or
delay such consummation; (c) taking promptly and diligently pursuing, in the
event that an injunction or Order has been issued as referred to in
Section 10.3(b), any and all steps consistent with such Party’s obligations
under this Article 10 necessary to vacate, modify or suspend such injunction or
Order, including the appeal of such injunction or Order, so as to permit such
consummation as promptly as possible and (d) diligently and promptly pursuing
all other actions and doing all other things necessary and proper consistent
with such Party’s obligations under this Article 10 to avoid or eliminate each
and every impediment under any Law, including any Antitrust Law, that may be
asserted by any Government or any other Person to the consummation of the
acquisition of the Business or any portion thereof, the Acquired Assets or the
Assumed Liabilities by Buyer in accordance with the terms of this Agreement.
Notwithstanding anything to the contrary in this Agreement or any of the
Ancillary Agreements, in no event shall Buyer be required to enter into or
perform any agreements or submit to any Orders requiring it to sell or otherwise
dispose of, or hold separate (through the establishment of a trust or
otherwise), particular assets or categories of assets (including, after the
Closing, any of the Acquired Assets), or operations (including, after the
Closing, the Business or any portion thereof), of Buyer or any of its
Affiliates.

 

32



--------------------------------------------------------------------------------

ARTICLE 11

TAXES AND FEES

11.1. Taxes Related to Purchase of Assets. All state and local sales, use,
gross-receipts, transfer, excise, value-added or other similar Taxes incurred in
connection with the transfer of the Acquired Assets and the assumption of the
Assumed Liabilities, and all recording and filing fees that may be imposed by
reason of the sale, transfer, assignment and delivery of the Acquired Assets
(collectively, “Transaction Taxes”), shall be paid by Buyer on or prior to their
due date, in all cases to the extent not discharged by operation of the
Bankruptcy Code upon entry of the Sale Order.

11.2. Cooperation on Tax Matters. Seller and Buyer shall (and shall cause their
respective Affiliates to) cooperate fully with each other and make available or
cause to be made available to each other for consultation, inspection and
copying (at such other Party’s expense), in a timely fashion, such personnel,
Tax data, relevant Tax Returns or portions thereof and filings, files, books,
records, documents, financial, technical and operating data, computer records
and other information as may be reasonably required (a) for the preparation by
such other Party of any Tax Returns or (b) in connection with any Tax audit or
proceeding including one Party (or an Affiliate thereof) to the extent such Tax
audit or proceeding relates to or arises from the transactions contemplated by
this Agreement.

11.3. Allocation of Purchase Price and Purchase Price Allocation Forms. The
Purchase Price, the Assumed Liabilities and other relevant items shall be
allocated among the Acquired Assets in accordance with Section 1060 of the Code.
Seller shall prepare and deliver to Buyer an allocation schedule setting forth
Seller’s determination of the allocation (the “Allocation Schedule”) within
sixty (60) days after the date hereof, which Allocation Schedule is subject to
the reasonable approval of Buyer. The Allocation Schedule shall identify the
transferor and transferee thereof and shall be prepared in accordance with
Treas. Reg. Section 1.1060-1 (or any comparable provision of state or local Tax
Law) or any successor provision. The Parties agree that they will report the
federal, state, local and other Tax consequences of the purchase and sale
hereunder (including in filings on IRS Form 8594) in a manner consistent with
such allocation and that they will not take any position inconsistent therewith
in connection with any Tax Return, refund claim, litigation or otherwise, unless
and to the extent required to do so pursuant to applicable law. Seller and Buyer
shall cooperate in the filing of any forms (including Form 8594) with respect to
such allocation. Notwithstanding any other provision of this Agreement, this
Section 11.3 survives any termination or expiration of this Agreement.

11.4. Prorations. The items of revenue and expense set forth in this
Section 11.4 shall be prorated between the Parties (the “Prorations”) as of the
Effective Time, or such other time expressly provided in this Section 11.4, so
that the Closing Date is a day of income and expense for Buyer.

(a) Ad valorem Taxes. Seller shall be responsible to pay all real and personal
property taxes, including penalties and interest thereon, applicable to the
Acquired Assets for any fiscal year prior to the fiscal year in which the
Closing occurs. Buyer shall be responsible to pay all real and personal property
taxes applicable to the Acquired Assets for fiscal years subsequent to the
fiscal year in which the Closing occurs. All real and

 

33



--------------------------------------------------------------------------------

personal property Taxes applicable to the Acquired Assets for the fiscal year in
which Closing occurs will be prorated between the Parties as of the Effective
Time. Seller’s allocated share of the real and personal property Taxes shall be
deducted from the Purchase Price at Closing and Buyer shall assume the
responsibility for payment unless the Seller has already paid such Taxes, in
which case Buyer’s allocated share of such real and personal property Taxes
shall be added to the Purchase Price and paid to Seller at Closing. If the
Closing occurs before the Tax rate is fixed for such fiscal year, the
apportionment of real and personal property Taxes shall be based on the most
recently ascertainable Tax statement provided that the Parties shall recalculate
and re-prorate the Taxes and make the necessary cash adjustments promptly upon
the issuance of the actual tax statements for the fiscal year in which Closing
occurs. This Section 11.4(a) shall survive the Closing.

(b) Real Property Leases and Licenses. Any rents, fees, charges and other
amounts prepaid, accrued or due and payable or to become due and payable for the
calendar year or other portion thereof in which the Closing occurs under the
Real Property Leases and Real Property Licenses shall be prorated as of the
Effective Time between Seller and Buyer.

(c) Real Property Easements. Any fees, charges and other amounts prepaid,
accrued or due and payable or to become due and payable for the calendar year or
other portion thereof in which the Closing occurs under the Real Property
Easements shall be prorated as of the Effective Time between Seller and Buyer.

(d) Permits and Crossing Permits. All amounts prepaid, accrued or due and
payable or to become due and payable for the calendar year or other portion
thereof in which the Closing occurs under any Permits and Crossing Permits
transferred to Buyer shall be prorated as of the Effective Time between Seller
and Buyer. Seller shall receive a credit for all deposits made by Seller under
the Permits and Crossing Permits (together with any interest thereon) which are
transferred to Buyer or which remain on deposit for the benefit of Buyer.

(e) Utilities. All utility services shall be prorated as of the Effective Time
between Seller and Buyer. The Parties shall use commercially reasonable efforts
to obtain readings for all utilities as of the Effective Time. If readings
cannot be obtained as of the Closing Date, the cost of such utilities shall be
prorated between Seller and Buyer by estimating such cost on the basis of the
most recent bill for such service; provided, however, that after the Closing,
the Parties shall re-prorate the amount for such utilities and pay any
deficiency in the original proration to the other Party promptly upon receipt of
the actual bill for the relevant billing period, which obligation shall survive
the Closing.

(f) Third-Party Tariffs. To the extent that, prior to the Effective Time, Seller
has collected tariff payments in cash from third-parties (specifically excluding
Flying J, LPI and any other Affiliate of Seller) for transportation of any batch
of petroleum products in the Pipeline System (other than the spur line from
Crane, Texas to Odessa, Texas) (each, a “Third-Party Batch”) and, after Closing,
Buyer has obligations to

 

34



--------------------------------------------------------------------------------

continue to transport such Third-Party Batch, such third-party tariff payments
shall be prorated as of the Effective Time (for each such batch, such tariff so
collected, the “Collected Tariff Amount”) as though the Seller Percentage of
such tariff collected on such Third-Party Batch is for the benefit of, and
retained by, Seller and the Buyer Percentage of such tariff collected on such
Third-Party Batch is for the benefit of, and shall be paid in accordance with
this Section 11.4(f) to, Buyer. Seller shall make payment to Buyer in an amount
equal to the Buyer Percentage multiplied by the Collected Tariff Amount for such
Third-Party Batch and Buyer shall be solely responsible for all custody and
transportation obligations of Seller with respect to each such Third-Party
Batch.

(g) Other Adjustments and Prorations. All other items of income and expense as
are customarily adjusted or prorated upon the sale and purchase of property
similar to the Acquired Assets shall be adjusted and prorated between Seller and
Buyer accordingly.

(h) Estimated Prorations.

(i) On or prior to the Business Day immediately preceding the Closing Date,
Seller shall deliver to Buyer its good faith estimate of the amount due to or
owing by Seller with respect to the matters referred to in this Section 11.4
(the “Estimated Proration Amount”), together with reasonable back-up therefor;
provided that, to the extent that, prior to Closing, Buyer gives written notice
to Seller that it disagrees with Seller’s calculation of the Estimated Proration
Amount and provides its own good faith calculation of the Estimated Proration
Amount, the “Estimated Proration Amount” shall be (a) the amount agreed in
writing by Buyer and Seller prior to the Closing (without delay by reason of
this Section 11.4(h) or (b) in the absence of such agreement, the average of the
Estimated Proration Amount delivered by Buyer and the Estimated Proration Amount
delivered by Seller. If, after determination in accordance with the foregoing
sentence, the Estimated Proration Amount (x) is owed by Buyer to Seller, the
amount required to be delivered by Buyer pursuant to Section 3.3(b) shall be
increased accordingly or (y) is owed by Seller to Buyer, the amount required to
be delivered by Buyer pursuant to Section 3.3(b) shall be decreased accordingly.
To the extent that, after the Closing, any amount is required to be re-prorated
in accordance with this Section 11.4, to the extent such re-proration was not
taken into account in the calculation of the Estimated Proration Amount, such
amount shall be paid to Buyer or Seller in accordance with this Section 11.4
promptly, but in any event within ten (10) Business Days, after determination
thereof.

(ii) Not less than five (5) Business Days prior to the originally scheduled date
for the hearing for entry of the Sale Order, Seller shall deliver a draft of its
computation of the Estimated Proration Amount, based on information then in its
possession and assuming the Closing Date is two Business Days after such hearing
is scheduled (or such other date as Buyer and Seller may agree).

 

35



--------------------------------------------------------------------------------

11.5. Unbilled Transactional Taxes. If a Tax assessment is levied upon Seller or
its Affiliates by an authorized Tax jurisdiction for unbilled Transaction Taxes
then Buyer shall reimburse Seller for those Taxes including any interest and
penalty.

ARTICLE 12

CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES

12.1. Conditions Precedent to Performance by Seller and Buyer. The respective
obligations of Seller and Buyer to consummate the transactions contemplated by
this Agreement are subject to the satisfaction or waiver by Buyer and Seller
(other than the condition contained in Section 12.1(a), the satisfaction of
which cannot be waived), on or prior to the Closing Date, of the following
conditions:

(a) Sale Order. The Bankruptcy Court has entered the Sale Order, and no Order
staying, reversing, modifying or amending the Sale Order is in effect on the
Closing Date.

(b) Antitrust Approvals. The applicable waiting periods for the transactions
contemplated under this Agreement under the HSR Act applicable to the
transactions contemplated hereby has expired or terminated.

(c) No Violation of Orders. No preliminary or permanent injunction or other
Order that declares this Agreement, the Master Escrow Agreement, or the Purchase
Notice invalid or unenforceable in any material respect or that prevents the
consummation of the transactions contemplated hereby or thereby is in effect.

12.2. Conditions Precedent to Performance by Seller. The obligations of Seller
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction, on or before the Closing Date, of the following conditions, any
one or more of which may be waived by Seller in its sole discretion:

(a) Representations and Warranties of Buyer. All representations and warranties
made by Buyer in this Agreement shall be true and correct in all material
respects on and as of the Closing Date as if again made by Buyer on and as of
such date (or, if made as of a specific date, on and as of such date), and
Seller shall have received on the Closing Date a certificate in the form
attached hereto as Exhibit B-10 dated as of the Closing Date and signed by a
duly authorized signatory of Buyer to that effect.

(b) Performance of the Obligations of Buyer. Buyer shall have performed in all
material respects all obligations required under this Agreement to be performed
by it on or before the Closing Date (except with respect to the obligation to
pay the Purchase Price in accordance with the terms of this Agreement, which
obligation has been performed in all respects as required under this Agreement),
and Seller shall have received on the Closing Date a certificate in the form
attached hereto as Exhibit B-10 dated the Closing Date and signed by a duly
authorized signatory of Buyer to that effect.

 

36



--------------------------------------------------------------------------------

(c) Cure of Defaults. Subject to the cap contained in the definition of Buyer
Cure Cost Obligations, Buyer shall have, at or prior to the Closing, cured any
and all defaults under the Assigned Contracts that are required to be cured
under the Bankruptcy Code or shall have, in the discretion of Seller, made
adequate provision for payment of such cure amounts at the Closing and shall
have provided all assurances of future performance required to be provided by
Buyer hereunder, so that the Assigned Contracts may be assumed by Seller and
assigned to Buyer in accordance with the provisions of Section 365 of the
Bankruptcy Code.

(d) Buyer’s Deliveries. Buyer shall have delivered to Seller all of the items
set forth in Section 3.3(c) of this Agreement.

12.3. Conditions Precedent to the Performance by Buyer. The obligations of Buyer
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction, on or before the Closing Date, of the following conditions, any
one or more of which may be waived by Buyer in its sole discretion:

(a) Representations and Warranties of Seller. The representations and warranties
made by Seller in Article 4 of this Agreement (disregarding any Material Adverse
Effect or other materiality qualifiers therein) shall be true and correct as of
the Closing, in each case as though made on and as of such time (or, if made as
of a specific date, on and as of such date), except to the extent such failures
to be true and correct do not individually or in the aggregate constitute a
Material Adverse Effect, and Buyer has received on the Closing Date a
certificate in the form attached hereto as Exhibit B-11 dated as of the Closing
Date and signed by a duly authorized signatory of Seller to that effect.

(b) Performance of the Obligations of Seller. Seller shall have performed in all
material respects all obligations required under this Agreement to be performed
by it on or before the Closing Date, and Buyer has received on the Closing Date
a certificate in the form attached hereto as Exhibit B-11 dated as of the
Closing Date and signed by a duly authorized signatory of Seller to that effect.

(c) Seller Cure Cost Obligations. At or prior to the Closing, Seller shall have
paid, segregated funds for payment of, or directed to Buyer that a portion of
the amount otherwise payable to Seller pursuant to Section 3.3(a) shall be paid
in satisfaction of the Seller Cure Cost Obligations.

(d) Material Adverse Effect. Since the date of execution of this Agreement, no
Material Adverse Effect shall have occurred and be continuing.

(e) Seller’s Deliveries. Seller shall have delivered to Buyer all of the items
set forth in Section 3.2(a) of this Agreement.

12.4. Waiver of Condition; Frustration of Conditions. All conditions to the
Closing shall be deemed to have been satisfied or waived from and after the
Closing. Neither Buyer nor Seller may rely on the failure of any condition set
forth in this Article 12, as applicable, to be

 

37



--------------------------------------------------------------------------------

satisfied if such failure was caused by such party’s failure to use, as required
by this Agreement, its reasonable best efforts to consummate the transactions
contemplated hereby. Furthermore, in no event may Buyer rely on the failure of
any condition set forth in this Article 12 to the extent that failure of such
condition was caused by Operator’s breach of the O&M Agreement.

ARTICLE 13

TERMINATION AND EFFECT OF TERMINATION

13.1. Right of Termination. Notwithstanding anything to the contrary contained
herein, this Agreement may be terminated only as provided in this Article 13. In
the case of any such termination, the terminating party shall give notice to the
other party specifying the provision pursuant to which the Agreement is being
terminated.

13.2. Termination Without Default.

(a) This Agreement may be terminated at any time before Closing:

(i) by mutual written consent of Seller and Buyer;

(ii) by Buyer (A) on any date that is more than 210 days after the date hereof
(the “Final Termination Date”), if any condition contained in Section 12.1 or
12.3 has not been satisfied or waived as of such time or (B) on or after
November 1, 2009 if the condition set forth in Section 12.1(b) has not been
satisfied by such time (“Buyer Regulatory Termination Date”); provided, however,
that, if Buyer is designated as the Back-Up Bidder at the Auction in accordance
with the Bidding Procedures Order, then each of the “Buyer Regulatory
Termination Date” and the “Final Termination Date” will be 210 days from the
date of the Auction; provided, further, that Buyer has no right to terminate
this Agreement under this Section 13.2(a)(ii) if Buyer’s failure to fulfill any
of its obligations under this Agreement is a reason that the Closing has not
occurred on or before said date;

(iii) by Seller (A) on or after September 1, 2009, if the condition set forth in
Section 12.1(b) has not been satisfied or (B) on and after the Final Termination
Date if any condition contained in Sections 12.1 or 12.2 have not been satisfied
or waived by such time; provided, however, that Seller has no right to terminate
this Agreement under this Section 13.2(a)(iii) if Seller’s failure to fulfill
any of its obligations under this Agreement is a reason that the Closing has not
occurred on or before said date; or

(iv) by either Buyer or Seller, immediately upon an Order becoming final and
non-appealable that declares this Agreement invalid or unenforceable in any
material respect or that prevents the consummation of the transactions
contemplated hereby or thereby (a “Termination Order”); provided, however, that
neither Seller nor Buyer has the right to terminate this Agreement pursuant to
this Section 13.2(a)(iv) if such party or any of its Affiliates has sought entry
of, or has failed to use its reasonable best efforts to oppose entry of, such
Termination Order.

 

38



--------------------------------------------------------------------------------

(b) If this Agreement is terminated pursuant to Section 13.2, (i) the Deposit,
together with any interest accrued thereon less fees and expenses of the Escrow
Agent owed by Buyer, shall be returned to Buyer and each of Buyer and Seller
shall take all actions necessary to cause such return as promptly as practicable
after the date of such termination (including delivery of joint written
instructions to such effect), (ii) this Agreement is null and void and has no
effect (other than Sections 7.10(b)-(d), this Article 13, Article 15 and Article
16 and the proviso to the second sentence of Section 7.11(a), which survive
termination) and (iii) none of Seller, Buyer or any of their respective Related
Persons has any liability or obligation arising under or in connection with this
Agreement; provided that such termination shall not limit the liability of
(A) Buyer for Seller’s Losses arising from or relating to Buyer’s willful or
intentional breach of this Agreement arising prior to such termination or
(B) Seller for Buyer’s Losses arising from or relating to Seller’s willful or
intentional breach of this Agreement arising prior to such termination.

13.3. Effect of Failure of Seller’s Conditions to Closing. Seller may terminate
this Agreement if there has been a material violation or breach by Buyer of any
covenant, representation or warranty contained in this Agreement which has
prevented the satisfaction of any condition to the obligation of Seller at the
Closing and such violation or breach has not been waived by Seller and such
violation or breach is not capable of being cured or, if capable of being cured,
shall not have been cured prior to the earlier of (I) twenty days (ten days, in
the case of any payment obligation) after written notice thereof from Seller, or
(II) the Final Termination Date; provided that the right of termination pursuant
to this Section 13.3 is not available to Seller at any time that Seller has
violated or is in breach of any covenant, representation or warranty hereunder
if such breach has prevented satisfaction of Buyer’s conditions to Closing
hereunder and has not been waived by Buyer or, if capable of cure, has not been
cured by Seller. If this Agreement is terminated pursuant to this Section 13.3:
(a) the Deposit, together with any interest accrued thereon less any fees and
expenses of the Escrow Agent, shall be paid to Seller and each of Buyer and
Seller shall take all actions necessary to cause such payment as promptly as
practicable after the date of such termination (including delivery of joint
written instructions to such effect), (b) this Agreement is null and void and
has no effect (other than Sections 7.10(b)-(d), this Article 13, Article 15 and
Article 16 and the proviso to the second sentence of Section 7.11(a), which
survive termination) and (c) except as provided in this Section 13.3 or for
Losses of a Party arising from or related to a Party’s willful or intentional
breach of this Agreement prior to termination of this Agreement, none of Seller,
Buyer or any of their respective Related Persons have any liability or
obligation arising under or in connection with this Agreement.

13.4. Effect of Failure of Buyer’s Conditions to Closing. Buyer may terminate
this Agreement if there has been a material violation or breach by Seller of any
covenant, representation or warranty contained in this Agreement which has
prevented the satisfaction of any condition to the obligation of Buyer at the
Closing and such violation or breach has not been waived by Buyer and such
violation or breach is not capable of being cured or, if capable of being cured,
shall not have been cured prior to the earlier of (I) thirty days after written
notice

 

39



--------------------------------------------------------------------------------

thereof from Buyer, or (II) the Final Termination Date; provided that the right
of termination pursuant to this Section 13.4 is not available to Buyer at any
time that Buyer has violated or is in breach of any covenant, representation or
warranty hereunder if such breach has prevented satisfaction of Seller’s
conditions to Closing hereunder and has not been waived by Seller or, if capable
of cure, has not been cured by Buyer. If this Agreement is terminated pursuant
to this Section 13.4: (a) the Deposit, together with any interest accrued
thereon less any fees and expenses of the Escrow Agent, shall be returned to
Buyer and each of Buyer and Seller shall take all actions necessary to cause
such return as promptly as practicable after the date of such termination
(including delivery of joint written instructions to such effect), (b) this
Agreement is null and void and has no effect (other than Sections 7.10(b)-(d),
this Article 13, Article 15 and Article 16 and the proviso to the second
sentence of Section 7.11(a), which survive termination) and (c) except as
provided in this Section 13.4 or for Losses of a party arising from or related
to a Party’s willful or intentional breach of this Agreement prior to
termination of this Agreement, none of Seller, Buyer or any of their respective
Related Persons have any liability or obligation arising under or in connection
with this Agreement.

13.5. Termination on Alternative Transaction.

(a) This Agreement may be terminated at any time before Closing by either Buyer
or Seller (i) upon or after Seller’s execution and delivery of any definitive
purchase and sale or similar definitive agreement related to any Alternative
Transaction if Buyer is not designated as the Back-up Bidder at the Auction or
(ii) at the closing of any Alternative Transaction if Buyer is designated as the
Back-up Bidder at the Auction.

(b) If this Agreement is terminated pursuant to Section 13.5(a): (i) the
Deposit, together with any interest accrued thereon, less any fees and expenses
of the Escrow Agent, shall be returned to Buyer within five (5) Business Days
after such termination (provided that the interest may not be returned until the
second day of the month following such termination) and each of Buyer and Seller
shall take all actions necessary to cause such payment as promptly as
practicable after the date of such termination (including delivery of joint
written instructions to such effect), (ii) Seller shall pay Buyer the Break-Up
Fee in accordance with Section 13.5(c), (iii) this Agreement is null and void
and has no effect (other than Sections 7.10(b)-(d), this Article 13, Article 15
and Article 16 and the proviso to the second sentence of Section 7.11(a), which
survive termination), and (iv) except as provided in this Section 13.5(b) and
Section 13.5(c), none of Buyer, Seller or their respective Related Persons have
any liability or obligation arising under or in connection with this Agreement.

(c) Break-Up Fee.

(i) If this Agreement is terminated pursuant to Section 13.5(a), Seller shall
pay to Buyer, upon closing of the Alternative Transaction, an amount in
immediately available funds equal to the Break-Up Fee.

(ii) Seller’s obligation to pay the Break-Up Fee pursuant to this
Section 13.5(c) survives termination of this Agreement pursuant to this
Section 13.5 and constitutes an administrative expense of Seller.

 

40



--------------------------------------------------------------------------------

(iii) The Break-Up Fee, payable under the circumstances provided in
Section 13.5(c)(i) constitutes liquidated damages and not a penalty and is the
exclusive remedy of Buyer and its Affiliates for any termination of this
Agreement pursuant to this Section 13.5. Buyer shall not, and shall cause each
of its Related Person not to bring any cause of action against or otherwise seek
remedies from, Seller or any of Seller’s Related Persons or any counterparty to
an Alternative Transaction or any of such counter party’s Related Persons (other
than for payment of the applicable Break-Up Fee when payable hereunder), whether
at equity or in law, for breach of contract, in tort or otherwise, in the event
that this Agreement is terminated for any reason in accordance with this
Section 13.5, and any claim, right or cause of action by Buyer or any other
Person against Seller or its Related Persons in excess of the applicable
Break-Up Fee is hereby fully waived, released and forever discharged.

(d) If Seller enters into an Alternative Transaction and Buyer is chosen as the
Back-up Bidder, each Party’s obligations and rights to consummate the
transactions contemplated by this Agreement are tolled until either (i) Seller
closes the Alternative Transaction or (ii) Seller informs Buyer that the
Alternative Transaction will not be consummated. Upon notification by Seller
that the Alternative Transaction will not close and Buyer, as Back-up Bidder,
must close the transaction, both Parties shall proceed to the closing of this
transaction in accordance with the terms of this Agreement and the obligations
of the parties under this Agreement shall automatically, and without further
part on any party, be restored in full.

ARTICLE 14

INDEMNIFICATION

14.1. Right to Indemnification.

(a) From and after the Closing (but subject to the provisions of this Article
14), Seller shall indemnify Buyer on behalf of itself and its Related Persons
(collectively, the “Buyer Indemnitees”) from the Indemnity Escrow Funds as its
sole and exclusive remedy for any Losses relating to (i) Seller’s breach of any
of its representations or warranties in this Agreement or in any Ancillary
Agreement, (ii) the Excluded Assets or the Excluded Liabilities (including the
KM Pre-Effective Time Deficiency Obligations) and (iii) the failure of Seller to
perform any of its covenants and obligations required to be performed by it
pursuant to this Agreement or any Ancillary Agreement. Notwithstanding the
foregoing, from and after the Closing, the Indemnity Escrow Funds shall be the
sole and exclusive source of recovery for any Buyer Indemnitee for any amounts
owing to Buyer for any claim for indemnification pursuant to this Agreement or
any Ancillary Agreement.

(b) Subject to the other terms of this Article 14, from and after the Closing
Date, Buyer shall indemnify, defend and hold harmless Seller and its Related
Persons (collectively, the “Seller Indemnitees” and, together with the Buyer
Indemnitees, the “Indemnitees”) from and against, and pay to the applicable
Seller Indemnitee the amount

 

41



--------------------------------------------------------------------------------

of, any and all Losses arising out of, resulting from or relating to (i) Buyer’s
breach of any of its representations or warranties in this Agreement or any
Ancillary Agreement and (ii) the failure of Buyer to perform any of its
covenants and obligations required to be performed by it pursuant to this
Agreement or any Ancillary Agreement.

14.2. Limitations and Other Indemnity Claim Matters. Notwithstanding anything to
the contrary in this Article 14 or elsewhere in this Agreement, from and after
the Closing, the following terms shall apply to any claim related to a Loss
pursuant to Section 14.1:

(a) De Minimis. No indemnifying party (“Indemnifying Party”) will have any
liability under this Article 14 in respect of any individual Loss of less than
$20,000 (each, a “De Minimis Loss”). For purposes of calculating the amount of
any individual Loss, Losses resulting from the same or substantially similar or
related set of facts, circumstances, acts, omissions or occurrences shall be
aggregated. Notwithstanding the foregoing, the limitations set forth in this
Section 14.2(a) shall not apply to Losses arising from or related to a Party’s
breach of any covenant in this Agreement or any Ancillary Agreement to the
extent providing for performance by such Party at or after the Effective Time.

(b) Deductible. No Indemnifying Party will have any liability under Section 14.1
until the Buyer Indemnitees or Seller Indemnitees (as applicable) have suffered
Losses in excess of an aggregate amount equal to $750,000 (the “Deductible”)
arising from Losses under Section 14.1, including De Minimis Losses, and then
the recoverable Losses under Section 14.1 shall be limited to those that in the
aggregate exceed such Deductible. Notwithstanding the foregoing, the limitations
set forth in this Section 14.2(b) shall not apply to Losses arising from or
related to (i) a Party’s breach of any covenant in this Agreement or any
Ancillary Agreement to the extent providing for performance by such Party at or
after the Effective Time (including Section 11.4 and the last sentence of
Section 7.4), (ii) the rights of the Buyer Indemnitees to indemnification under
clause (ii) of Section 14.1(a) or (iii) any breach of the representations and
warranties in any of the last sentence of Section 4.11, the last sentence of
Section 4.12(a), Section 4.14, or Section 4.17.

(c) Cap. The aggregate liability of each of Buyer and Seller under this
Agreement and from the transactions contemplated hereby shall not exceed
$10,000,000 (the “Cap”). Notwithstanding the foregoing, the limitations set
forth in this Section 14.2(c) shall not apply to Losses arising from or related
to a Party’s breach of any covenant in this Agreement or any Ancillary Agreement
to the extent providing for performance by such Party at or after the Effective
Time.

(d) Calculation of Losses. The amount of any and all Losses under this Article
14 shall be determined net of any amounts actually recovered by an Indemnitee or
any of such Indemnitee’s Affiliates under or pursuant to any insurance policy,
title insurance policy, indemnity, reimbursement arrangement or contract
pursuant to which or under which such Indemnitee or such Indemnitee’s Affiliates
is a party or has rights (collectively, “Alternative Arrangements”). An
Indemnifying Party shall have no liability, and an Indemnitee shall have no
right to assert any claims, with respect to any

 

42



--------------------------------------------------------------------------------

Losses that would have been covered by an Alternative Arrangement unless such
Indemnitee has used reasonable best efforts to enforce its rights under such
Alternative Arrangement.

(e) Indemnitee Knowledge. No claims by any Indemnitee shall be so asserted for
any breach of a representation or warranty contained in this Agreement if such
Indemnitee had knowledge of such breach at the date of this Agreement or
otherwise at the time of Closing. For all purposes of this Agreement, no
knowledge of any Buyer Indemnitee shall be imputed to any Seller Indemnitee and
no knowledge of any Seller Indemnitee shall be imputed to any Buyer Indemnitee.
For purposes of this Section 14.2(e) knowledge by a Seller Indemnitee of a
breach by Buyer shall be determined to exist if there was Seller’s Knowledge of
such breach and knowledge by a Buyer Indemnitee of a breach by Seller shall be
determined to exist if there was Buyer’s Knowledge of such breach at the
occurrence thereof. Each of Seller and Buyer agrees that, prior to the date of
this Agreement and the Closing Date, they shall review the representations and
warranties in this Agreement with the individuals named in the definition of
Seller’s Knowledge and Buyer’s Knowledge, respectively.

(f) Mitigation of Losses. Each Indemnitee agrees that in the event of any breach
giving rise to an indemnification obligation under this Article 14, such
Indemnitee shall take and shall cause its Affiliates to take, or cooperate with
the Indemnifying Party if so requested by the Indemnifying Party, in order to
take, all reasonable measures to mitigate the consequences of the related breach
(including taking steps to prevent any contingent liability from becoming an
actual liability).

(g) Survival; Claims Period. All representations and warranties of the Parties
contained in this Agreement shall survive the Closing until twelve (12) months
after the Closing Date. All covenants contained in this Agreement that are to be
performed prior to the Closing shall terminate at the Closing, and all covenants
contained in this Agreement that are to be performed at or after the Closing
shall survive the Closing indefinitely. NO PARTY SHALL HAVE ANY LIABILITY FOR
INDEMNIFICATION CLAIMS MADE UNDER THIS ARTICLE 14 WITH RESPECT TO ANY SUCH
REPRESENTATION, WARRANTY OR COVENANT UNLESS A NOTICE OF SUCH CLAIM IS PROVIDED
BY THE INDEMNITEE TO SUCH OTHER PARTY PRIOR TO THE EXPIRATION OF THE APPLICABLE
SURVIVAL PERIOD FOR SUCH REPRESENTATION, WARRANTY OR COVENANT. If a Claim Notice
has been timely given in accordance with this Agreement prior to the expiration
of the applicable survival period for such representation, warranty or covenant,
then the applicable representation, warranty or covenant shall survive as to
such Loss until such Loss has been finally resolved.

14.3. Exclusive Remedy; Payment of Indemnity Claims.

(a) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IF THE CLOSING OCCURS,
EXCEPT (I) AS PROVIDED IN THIS ARTICLE 14, (II) FOR CLAIMS FOR INJUNCTIVE OR
OTHER EQUITABLE RELIEF, OR (III) IN THE CASE OF FRAUD OR ANY INTENTIONAL BREACH
OF THIS AGREEMENT,

 

43



--------------------------------------------------------------------------------

NO PARTY SHALL HAVE ANY LIABILITY, AND NO PARTY SHALL MAKE ANY CLAIM, FOR ANY
LOSS OR OTHER MATTER (AND THE PARTIES HEREBY WAIVE ANY RIGHT OF CONTRIBUTION
AGAINST EACH OTHER AND THEIR RESPECTIVE AFFILIATES), UNDER, ARISING OUT OF OR
RELATING TO THIS AGREEMENT (INCLUDING ANY CERTIFICATE DELIVERED PURSUANT
HERETO), ANY ANCILLARY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAWS OR
OTHERWISE.

(b) To the extent it is finally determined that Seller is required to provide an
indemnification payment under the terms of this Article 14 to a Buyer
Indemnitee, such payment shall be satisfied exclusively by the release of a
portion of the Indemnity Escrow Funds from the Indemnity Escrow Account.

(c) For the avoidance of doubt, none of the Losses indemnifiable under this
Article 14 shall include any type of damages of the type that Section 15.17
provides is not recoverable by any party from and after the Closing.

14.4. Indemnification Procedures.

(a) Any Indemnitee claiming indemnification under this Agreement with respect to
any claim asserted against the Indemnitee by a third party (a “Third Party
Claim”) in respect of any matter that, if true (without any responsibility for
independent investigation of the facts or law contained in such notice from the
third party), would be subject to indemnification under Section 14.1 shall
promptly (i) notify the Indemnifying Party of the Third Party Claim and
(ii) deliver to the Indemnifying Party a written notice (a “Claim Notice”)
describing in reasonable detail the nature of the Third Party Claim and the
basis of the Indemnitee’s request for indemnification under this Agreement and a
copy of all papers served with respect to such claim (if any). Subject to
Section 14.2(g), failure to timely and completely provide such Claim Notice
shall not affect the right of the Indemnitee’s indemnification hereunder, except
to the extent the Indemnifying Party is actually prejudiced by such delay or
omission.

(b) The Indemnifying Party shall have the right to defend the Indemnitee against
such Third Party Claim. If the Indemnifying Party notifies the Indemnitee that
the Indemnifying Party elects to assume the defense of the Third Party Claim,
then the Indemnifying Party shall have the right to defend such Third Party
Claim with counsel selected by the Indemnifying Party (who shall be reasonably
satisfactory to the Indemnitee), by all appropriate proceedings, to a final
conclusion or settlement at the discretion of the Indemnifying Party in
accordance with this Section 14.4(b); provided, that the Indemnifying Party must
conduct its defense of the Third Party Claim actively and diligently in all
material respects in order to preserve its rights to defend the Indemnitee
against such Third Party Claim. The Indemnifying Party shall have full control
of such defense and proceedings, including any compromise or settlement thereof;
provided, that the Indemnifying Party shall not enter into any settlement
agreement without the written consent of the Indemnitee (which consent shall not
be unreasonably withheld, conditioned or delayed); provided further, that such
consent shall

 

44



--------------------------------------------------------------------------------

not be required if (i) the settlement agreement contains a complete and
unconditional general release by the third party asserting the claim of all
Indemnitees affected by the claim, (ii) the settlement agreement does not
contain any sanction or restriction upon the conduct of any business by any
Indemnitee and (iii) the settlement agreement does not give rise to any
liability of an Indemnitee for which the Indemnifying Party is not liable to
indemnify hereunder. If requested by the Indemnifying Party, the Indemnitee
agrees to cooperate with the Indemnifying Party and its counsel, at the
Indemnifying Party’s expense, in contesting any Third Party Claim which the
Indemnifying Party elects to contest. The Indemnitee may participate in, but not
control, any defense or settlement of any Third Party Claim controlled by the
Indemnifying Party pursuant to this Section 14.4(b), and the Indemnitee shall
bear its own costs and expenses with respect to such participation; provided,
however, that the Indemnitee shall be entitled to participate in any such
defense with separate counsel at the expense of the Indemnitee.

(c) If the Indemnifying Party does not notify the Indemnitee that the
Indemnifying Party elects to defend the Indemnitee pursuant to Section 14.4(b)
within 30 days of the Indemnifying Party’s receipt of a Claim Notice, then the
Indemnitee shall have the right to defend, and be reimbursed for its reasonable
cost and expense (but only if the Indemnitee is actually entitled to
indemnification hereunder) in regard to the Third Party Claim with counsel
selected by the Indemnitee, by all appropriate proceedings, which proceedings
shall be prosecuted diligently by the Indemnitee; provided that, if the alleged
Indemnifying Party denies that it is obligated to indemnify the alleged
Indemnitee for a Third Party Claim pursuant to a Claim Notice, such alleged
Indemnitee shall not have the right to reimbursement for any defense of such
Third Party Claim until the dispute is resolved and the alleged Indemnifying
Party agrees to or is found by the final adjudicating body with jurisdiction
over the dispute to be liable or obligated for the alleged Indemnitee’s
requested indemnification. In such circumstances, the Indemnitee shall have full
control of such defense and proceedings; provided, however, that the Indemnitee
may not enter into any compromise or settlement of such Third Party Claim if
indemnification is to be sought hereunder, without the Indemnifying Party’s
consent (which consent shall not be unreasonably withheld, conditioned or
delayed). The Indemnifying Party may participate in, but not control, any
defense or settlement controlled by the Indemnitee pursuant to this
Section 14.4(c), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.

(d) Subject to the other provisions of this Article 14, a claim for
indemnification by any Indemnitee for any matter not involving a Third Party
Claim shall be asserted by delivery of a Claim Notice to the Indemnifying Party
from whom indemnification is sought promptly after such Indemnitee becomes aware
of the facts or circumstances giving rise to such Claim; provided, that failure
to timely provide such Claim Notice shall not affect the Indemnitee’s rights to
indemnification hereunder, except to the extent the Indemnifying Party is
actually prejudiced by such delay or omission.

 

45



--------------------------------------------------------------------------------

14.5. Releases of Indemnity Escrow Funds to Seller.

(a) Not later than the six-month anniversary of the Closing Date (the “First
Release Date”), Buyer and Seller shall cause the Escrow Agent (including by
delivering joint written instructions to the Escrow Agent) to disburse to Seller
from the Indemnity Escrow Funds, an amount equal to the excess of
(I) $5,000,000, minus (II) the sum (without duplication) of (A) the aggregate
amount for which claims for indemnification of the Buyer Indemnitees that were
asserted pursuant to this Agreement prior to the First Release Date and are
still pending (or, to the extent finally resolved in favor of the Buyer
Indemnified Parties (or any of them), have not been paid from the Indemnity
Escrow Funds) as of the First Release Date (such aggregate amount, the “Interim
Claim Amount”) and (B) the aggregate amount of all distributions from the
Indemnity Escrow Funds to any Buyer Indemnitee or any designee thereof prior to
the First Release Date. In the event that, after the First Release Date but
prior to the Second Release Date, it is finally determined in accordance with
this Agreement that the Buyer Indemnitees are not entitled to some portion of
the Interim Claim Amount pursuant to this Agreement, Buyer and Seller shall,
within five (5) business days after such final determination, cause the Escrow
Agent (including by delivering joint written instructions to the Escrow Agent)
to disburse to Seller from the Indemnity Escrow Funds, that portion of the
Interim Claim Amount which, when taken together with the amounts previously
disbursed or released from the Indemnity Escrow Funds pursuant to this
Section 14.5, would not be in excess of (I) $5,000,000, minus (II) the sum
(without duplication) of (A) the aggregate amount of all claims for
indemnification of the Buyer Indemnitees that were asserted pursuant to this
Agreement prior to the First Release Date and are still pending (or, to the
extent finally resolved in favor of the Buyer Indemnitees, have not been paid
from the Indemnity Escrow Funds) as of the date of final determination of such
Interim Claim Amount, and (B) the aggregate amount of all distributions from the
Indemnity Escrow Funds to any Buyer Indemnitee or a designee thereof prior to
the First Release Date.

(b) Not later than one-year anniversary of the Closing Date (the “Second Release
Date”), Buyer and Seller shall cause the Escrow Agent (including by delivering
joint written instructions to the Escrow Agent) to disburse to Seller from the
Indemnity Escrow Funds, an amount equal to the excess of (I) all of such
then-remaining Indemnity Escrow Funds minus (II) the aggregate amount for which
claims for indemnification (including Interim Claim Amounts) of the Buyer
Indemnitees were asserted pursuant to this Agreement prior to the Second Release
Date and are still pending (or, to the extent finally resolved in favor of the
Buyer Indemnitees, have not been paid from the Indemnity Escrow Funds) as of the
Second Release Date (the “Final Claim Amount”). Furthermore, after the Second
Release Date, within five (5) business days after it is finally determined in
accordance with this Agreement that all or any portion of the Final Claim Amount
is not owed to any Buyer Indemnitee hereunder, Buyer and Seller shall cause the
Escrow Agent (including by delivering joint written instructions to the Escrow
Agent) to disburse to Seller from the Indemnity Escrow Funds, all or such
portion of the Final Claim Amount; provided that the remaining Indemnity Escrow
Funds, after giving effect to such disbursement, are at least equal to the
aggregate amount of all claims for indemnification of the Buyer Indemnitees
which were asserted prior to, and were pending on, the Second Release Date and
are still pending as of the date of such disbursement of such Final Claim Amount
(or portion thereof) (or, to the extent finally resolved in favor of the Buyer
Indemnitees, have not been paid from the Indemnity Escrow Funds).

 

46



--------------------------------------------------------------------------------

ARTICLE 15

MISCELLANEOUS

15.1. Successors and Assigns. Except as otherwise provided in this Agreement, no
Party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other Party and any such attempted assignment
without such prior written consent is void and of no force or effect; provided
that, notwithstanding the foregoing, without amending, modifying or terminating
any of Buyer’s obligations under this Agreement, Buyer may, not less than five
Business Days prior to Closing, designate one or more Subsidiaries to purchase
all or any portion of the Acquired Assets and execution and delivery by such
Subsidiary(ies) of any agreement or document contemplated by Section 3.3(c) of
this Agreement shall be in full satisfaction of Buyer’s obligations under
Section 3.3(c) to deliver any such agreement or document. This Agreement inures
to the benefit of and is binding upon the successors and permitted assigns of
the parties hereto.

15.2. Governing Law; Jurisdiction. This Agreement is construed, performed and
enforced in accordance with, and governed by, the Laws of the State of Delaware
(without giving effect to the principles of conflicts of Laws thereof), except
to the extent that the Laws of such State are superseded by the Bankruptcy Code;
provided that the validity and enforceability of all conveyance documents or
instruments executed and delivered pursuant to this Agreement insofar as they
affect title to real property are governed by and construed in accordance with
the Laws of the State of Texas. For so long as Seller is subject to the
jurisdiction of the Bankruptcy Court, the parties hereto irrevocably elect as
the sole judicial forum for the adjudication of any matters arising under or in
connection with the Agreement, and consent to the exclusive jurisdiction of, the
Bankruptcy Court. After Seller is no longer subject to the jurisdiction of the
Bankruptcy Court, any legal action or proceeding with respect to this Agreement
or the transactions contemplated hereby may be brought in the courts of the
State of Texas sitting in Harris County or of the United States for the Southern
District of Texas, and by execution and delivery of this Agreement, each of the
Parties consents to the non-exclusive jurisdiction of those courts. Each of the
Parties irrevocably waives any objection, including any objection to the laying
of venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any action or proceeding in any such
jurisdiction in respect of this Agreement or the transactions contemplated
hereby.

15.3. Mutual Disclosures. Prior to the Closing, each of Buyer and Seller shall
promptly notify the other parties hereto if such party obtains knowledge that
any of the representations and warranties in this Agreement or the Disclosure
Schedules are not true and correct in all material respects, or if such Party
obtains actual knowledge of any material errors in or omissions from the
Disclosure Schedules.

15.4. Disclosure Schedules; Disclosure Schedule Supplements.

(a) From time to time prior to the Closing, Seller shall supplement or amend the
Disclosure Schedules to this Agreement with respect to any matter that, if
existing, occurring or known at the date of this Agreement, would have been
required to be set forth or described in the Disclosure Schedules. No such
update shall be deemed to have amended any Disclosure Schedule for purposes of
Article 12 and Article 14.

 

47



--------------------------------------------------------------------------------

(b) Seller may, at its option, include in the Disclosure Schedules items that
are not material, and any such inclusion, or any references to dollar amounts,
is not deemed to be an acknowledgment or representation that such items are
material or would cause a Material Adverse Effect, to establish any standard of
materiality or to define further the meaning of such terms for purposes of this
Agreement. Information disclosed in the Disclosure Schedules constitutes a
disclosure for all purposes of the section for which such disclosure was made
and each other section for which such disclosure is readily apparent.

15.5. Cancellation of Intercompany Accounts and Services. Buyer acknowledges and
agrees that, at or prior to the Closing, Seller and its Affiliates may (but
shall not be obligated to) cancel or forgive any note or other liability or
obligation (including intercompany debt or intercompany receivables) owing
(i) from Seller to any of its Affiliates or (ii) from any of Seller’s Affiliates
to Seller or otherwise with respect to the Business, that such cancellation or
forgiveness shall be without liability to Seller or any such Affiliate and that
all representations and warranties made hereunder shall be made as though such
receivable, note, or other liability or obligation was never outstanding. Except
as contemplated by any other agreement executed by Seller or one of its
Affiliates, on the one hand, and Buyer, on the other hand, from and after the
Closing, all services (including cash management and treasury, accounting, Tax,
insurance, human resources, environmental, banking, legal, data network and
other services) provided to the Business by Seller or any of its Affiliates,
including any agreements or understandings (written or oral) with respect
thereto, will terminate without any further action or liability on the part of
the parties thereto and intercompany accounts from Seller or any of its
Affiliates to the Business shall be terminated without liability to Seller or
such Affiliates. Without limiting the generality of the foregoing, as of the
Closing Date, the coverage under all insurance policies (including the Pollution
Policies) maintained by Seller or any of its Affiliates related to the Business
or the Pipeline System shall continue in force only for the benefit of Seller
and its Affiliates and not for the benefit of Buyer or its Affiliates. Buyer
agrees to arrange for its own insurance policies with respect to the Business
and Pipeline System covering all periods and agrees not to seek, through any
means, to benefit from any of the insurance policies maintained by Seller or its
Affiliates (including the Pollution Policies) which may provide coverage for
claims relating in any way to the Business or the Pipeline System prior to the
Closing. Furthermore, and without limiting the generality of the provisions of
this Section 15.5, (a) each party hereto or any of such party’s Affiliates shall
be permitted to remove any link on any website owned, maintained or controlled
by it to any internet website(s) owned, maintained or controlled by the other
party or any of its Affiliates without any further action or liability on the
part of the removing party and (b) upon the request of a party hereto, the other
party or any of its Affiliates shall promptly remove or cause to be removed any
link(s) to any internet web site(s) owned, maintained or controlled by the
requesting party on any internet website owned, maintained or controlled by such
other party or any of its Affiliates.

15.6. Warranties Exclusive.

(a) The representations, warranties, covenants and agreements contained in this
Agreement and the Ancillary Agreements are the only representations, warranties,
covenants or agreements given by Seller and its Related Persons and all other
express or implied warranties are disclaimed. Furthermore, Buyer acknowledges
and agrees that (i)

 

48



--------------------------------------------------------------------------------

except as expressly provided in this Agreement and the Ancillary Agreements, the
Acquired Assets are conveyed “AS IS”, “WHERE IS” and “WITH ALL FAULTS” and that
all warranties of merchantability, usage or suitability or fitness for a
particular purpose are disclaimed, (ii) it has not relied on any representation,
warranty, covenant or agreement of Seller or its Related Persons, other than the
express representations, warranties, covenants and agreements of Seller made in
this Agreement, (iii) Buyer has made its own investigation of the Acquired
Assets and Assumed Liabilities and, based on such investigation and its own
conclusions derived from such investigation, has elected to proceed with the
transactions contemplated hereby and (iv) except as expressly provided in this
Agreement and the Ancillary Agreements, no material or information provided by
or communications made by Seller or its Related Persons will create any
representation or warranty of any kind, whether express or implied, with respect
to the Acquired Assets and the title thereto, the operation of the Acquired
Assets, or the prospects (financial and otherwise), risks and other incidents of
the Business.

(b) Without limiting the generality of the foregoing, Buyer acknowledges and
agrees that none of Seller or its Related Persons has made any representation or
warranty, express or implied, as to the accuracy or completeness of any
information regarding the Business or the Pipeline System, except as expressly
set forth in this Agreement or as and to the extent required by this Agreement
to be set forth in the Disclosure Schedules. Buyer further agrees that none of
Seller or its Related Persons will have or be subject to any liability to Buyer
or any other Person resulting from the distribution to Buyer, or Buyer’s use of,
any such information and any information, document or material made available to
Buyer or its Related Persons in that certain confidential information of
Longhorn Pipeline Holdings, LLC, in certain “data rooms” and online “data
sites,” management presentations or any other form in expectation of the
transactions contemplated by this Agreement.

(c) In connection with Buyer’s investigation of the Business and the Pipeline
System, Buyer may have reviewed certain projections, including projected
statements of operating revenues and income from operations of the Business and
the Pipeline System and certain business plan information regarding the Business
and the Pipeline System. Buyer acknowledges that there are uncertainties
inherent in attempting to make such estimates, projections and other forecasts
and plans, that Buyer is familiar with such uncertainties, that Buyer is taking
full responsibility for making its own evaluation of the adequacy and accuracy
of all estimates, projections and other forecasts and plans so furnished to it
(including the reasonableness of the assumptions underlying such estimates,
projections and forecasts), and that Buyer shall have no claim against Seller or
its Related Persons with respect to such estimates, projections and other
forecasts and plans. Accordingly, Seller or its Related Persons make no
representations or warranties whatsoever with respect to such estimates,
projections and other forecasts and plans (including the reasonableness of the
assumptions underlying such estimates, projections and forecasts).

 

49



--------------------------------------------------------------------------------

15.7. No Recourse Against Affiliates or Related Persons of Seller.

(a) Buyer (on its behalf and on behalf of its Related Persons) acknowledges and
agrees that, from and after the Closing, to the fullest extent permitted under
applicable law, any and all rights, claims and causes of action it may have
against Seller or its Related Persons relating to the operation of the Business
or relating to the subject matter of this Agreement and the transactions
contemplated hereby arising under or based upon any Law (including any right,
whether arising at law or in equity, to seek indemnification, contribution, cost
recovery, damages, or any other recourse or remedy, including as may arise under
common law or Environmental Law) are hereby waived. Nothing in this
Section 15.7(a) shall be deemed to limit or amend any rights of any Buyer
Indemnitee for breach of this Agreement or with respect to the transactions
contemplated hereby set forth in this Agreement.

(b) Seller (on its behalf and on behalf of its Related Persons) acknowledges and
agrees that, from and after the Closing, to the fullest extent permitted under
applicable law, any and all rights, claims and causes of action it may have
against Buyer or its Related Persons relating to the subject matter of this
Agreement and the transactions contemplated hereby arising under or based upon
any Law (including any right, whether arising at law or in equity, to seek
indemnification, contribution, cost recovery, damages, or any other recourse or
remedy, including as may arise under common law or Environmental Law) are hereby
waived. Nothing in this Section 15.7(b) shall be deemed to limit or amend any
rights of any Seller Indemnitee for breach of this Agreement or with respect to
the transactions contemplated hereby set forth in this Agreement.

(c) Each of Buyer and Seller acknowledge and agree that the representations,
warranties, covenants agreements contained in Section 15.6 and this Section 15.7
are an integral part of the transactions contemplated by this Agreement and
that, without these agreements, the Parties would not enter into this Agreement.

15.8. Mutual Drafting. This Agreement is the result of the joint efforts of
Buyer and Seller, and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of the parties and there is to be no
construction against either Party based on any presumption of that Party’s
involvement in the drafting thereof.

15.9. Expenses. Except as otherwise provided herein, each of the Parties hereto
shall pay its own expenses in connection with this Agreement and the
transactions contemplated hereby, including any legal and accounting fees,
whether or not the transactions contemplated hereby are consummated. Buyer shall
pay the cost of all Transaction Taxes payable upon or in connection with, and
all surveys, title insurance policies and title reports obtained in connection
with this Agreement, if any; and the transactions contemplated thereby and all
filing fees required to be paid in connection with any filings made or notices
given pursuant to any Antitrust Law.

15.10. Broker’s and Finder’s Fees. Each of the Parties represents and warrants
that it has not dealt with any broker or finder in connection with any of the
transactions contemplated by this Agreement in a manner so as to give rise to
any claims against the other Party for any brokerage commission, finder’s fees
or other similar payout, except that Seller and its Affiliates

 

50



--------------------------------------------------------------------------------

have retained The Blackstone Group and Flying J has retained Aegis Energy
Advisors and Seller will pay its retained advisors such fees as are approved by
the Bankruptcy Court. Buyer acknowledges and agrees that if any brokerage
commission, finder’s fee or other similar payout are owed to any Person as a
result of any agreement or understanding entered into by Buyer or its Related
Persons with respect to any of the transactions contemplated hereby, Buyer shall
be solely responsible for payment of all fees, expenses, liabilities and other
obligations to such Person.

15.11. Severability. In the event that any part of this Agreement is declared by
any court or other judicial or administrative body to be null, void or
unenforceable, said provision survives to the extent it is not so declared, and
all of the other provisions of this Agreement remain in full force and effect
only if, after excluding the portion deemed to be unenforceable, the remaining
terms provide for the consummation of the transactions contemplated hereby in
substantially the same manner as originally set forth at the later of the date
this Agreement was executed or last amended.

15.12. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) if personally delivered, on
the date of delivery, (b) if delivered by express courier service of national
standing (with charges prepaid), on the Business Day following the date of
delivery to such courier service, (c) if deposited in the United States mail,
first-class postage prepaid, on the fifth Business Day following the date of
such deposit, (d) if delivered by telecopy, upon confirmation of successful
transmission, (i) on the date of such transmission, if such transmission is
completed at or prior to 5:00 p.m., local time of the recipient party on a
Business Day, on the date of such transmission, and (ii) on the next day
following the date of transmission, if such transmission is completed after 5:00
p.m., local time of the recipient party, on the date of such transmission or is
transmitted on a day that is not a Business Day, or (e) if delivered by Internet
mail (with a delivery report); provided that the relevant computer record
indicates a full and successful transmission or no failure message is generated
(i) on the date of such transmission, if such transmission is completed at or
prior to 5:00 p.m., local time of the recipient party on a Business Day, on the
date of such transmission, and (ii) on the next Business Day following the date
of transmission, if such transmission is completed after 5:00 p.m., local time
of the recipient party or is transmitted on a day that is not a Business Day.
All notices, demands and other communications hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

If to Seller:

c/o Flying J Inc.

1104 Country Hills Drive

Ogden, Utah 84403

Attention: General Counsel

Facsimile: 810-624-1263

E-mail: james.dester@flyingj.com

 

51



--------------------------------------------------------------------------------

Copy to:

Kirkland & Ellis LLP

655 15th St. N.W.

Washington, DC 20005-5793

Attention: Mitchell F. Hertz

Facsimile: (202) 874-5200

E-mail: mitchell.hertz@kirkland.com

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Adam Paul

Facsimile: (312) 862-2200

E-mail: adam.paul@kirkland.com

If to Buyer:

Magellan Pipeline Company, L.P.

One Williams Center, Suite 2800

Tulsa, OK 74172

Attention: Brett Riley

Facsimile: (918) 574-7003

E-mail: Brett.Riley@magellanlp.com

Copy to:

Magellan Midstream Partners, L.P.

One Williams Center, Suite 2800

Tulsa, OK 74172

Attention: General Counsel

Facsimile: (918) 574-7039

E-mail: Lonny.Townsend@magellanlp.com

15.13. Amendments; Waivers. This Agreement may be amended or modified, and any
of the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the Parties, or in the case of
a waiver, by the Party waiving compliance. Any waiver by any Party of any
condition, or of the breach of any provision, term, covenant, representation or
warranty contained in this Agreement, in any one or more instances, is not
deemed to be nor construed as a furthering or continuing waiver of any such
condition, or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

15.14. Public Announcements. No Party shall make any press release or public
announcement concerning the transactions contemplated by this Agreement without
the prior written approval of the other Party, unless a press release or public
announcement is required by Law or Order of the Bankruptcy Court. If any such
announcement or other disclosure is required by

 

52



--------------------------------------------------------------------------------

Law or Order of the Bankruptcy Court, the disclosing Party shall give the
nondisclosing Party prior notice of, and an opportunity to comment on, the
proposed disclosure. The Parties acknowledge that Seller will file this
Agreement with the Bankruptcy Court in connection with obtaining the Sale Order
and Bidding Procedures Order.

15.15. Entire Agreement. This Agreement and the Ancillary Agreements contain the
entire understanding among the Parties with respect to the transactions
contemplated hereby and supersede and replace all prior and contemporaneous
agreements and understandings, oral or written, with regard to such
transactions. All Disclosure Schedules hereto and any documents, certificates
and instruments delivered pursuant to any provision hereof are expressly made a
part of this Agreement as fully as though completely set forth herein.

15.16. Parties in Interest.

(a) Except as set forth in Section 7.8(c), which confers upon the Seller Note
Holder, a non-signatory to this Agreement, rights to certain information and
materials, nothing in this Agreement is intended to confer any rights or
remedies under or by reason of this Agreement on any Persons other than Seller
and Buyer and their respective successors and permitted assigns; provided that
(i) each covenant or agreement of Buyer in this Agreement is expressly for the
benefit of each of Seller, Flying J and each of their respective Affiliates and
shall be enforceable by each of Seller, Flying J and each of their respective
Affiliates and (ii) any Related Person of Seller or Buyer, as applicable, may
enforce the terms of any provision of this Agreement in which such Related
Person is referenced as a beneficiary of such provision.

(b) Without limiting or amending the obligations of Buyer hereunder, to the
extent that any obligation or liability of Buyer hereunder is to be performed or
paid by a Related Person of Buyer, this Agreement shall constitute an obligation
of Buyer to cause such Related Person to perform. Nothing in this Agreement is
intended to relieve or discharge the obligations or liability of any third
Persons to Seller or Buyer. No provision of this Agreement gives any third
Persons any right of subrogation or action over or against Seller or Buyer.

15.17. DAMAGES. FROM AND AFTER THE CLOSING, NO PARTY SHALL BE LIABLE FOR
CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, SPECIAL, INDIRECT OR PUNITIVE DAMAGES
(INCLUDING LOST PROFITS, LOSS OF PRODUCTION OR OTHER DAMAGES ATTRIBUTABLE TO
BUSINESS INTERRUPTION) ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT. THE
EXCLUSION OF CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, SPECIAL, INDIRECT OR PUNITIVE
DAMAGES AS SET FORTH IN THE PRECEDING SENTENCE SHALL NOT LIMIT THE RIGHTS OF ANY
PERSON ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT TO ANY SUCH DAMAGES
PAYABLE TO THIRD PERSONS IN CONNECTION WITH A MATTER FOR WHICH A PERSON ENTITLED
TO INDEMNIFICATION UNDER THIS AGREEMENT.

 

53



--------------------------------------------------------------------------------

15.18. Specific Performance. Each Party acknowledges and agrees that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by it in accordance with their specific terms or were
otherwise breached by it. It is accordingly agreed that subject to the entry of
the Sale Order in which Buyer is designated as the purchaser of the Acquired
Assets, each Party shall be entitled (in addition to any other remedy that may
be available to it whether in law or equity, including monetary damages, except
as limited by this Agreement) to seek and obtain (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation, and (b) an injunction restraining such breach or threatened
breach. Each Party further agrees that (x) neither the other Party, such other
Party’s Related Persons or their Related Persons shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 15.18, and each
Party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument and (y) each Party
irrevocably waives its right to contest any of the relief that each Party is
entitled.

15.19. Headings. The article and section headings in this Agreement are for
reference purposes only and do not affect the meaning or interpretation of this
Agreement.

15.20. Construction. Unless the context of this Agreement otherwise requires,
(a) words of any gender include the other gender, (b) words using the singular
or plural number also include the plural or singular number, respectively,
(c) the terms “hereof,” “herein,” “hereby,” and derivative or similar words
refer to this entire Agreement as a whole and not to any other particular
article, section or other subdivision, (d) the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation,”
(e) “shall,” “will,” or “agrees” are mandatory, and “may” is permissive, and
(f) “or” is not exclusive.

15.21. Currency. Except where otherwise expressly provided, all amounts in this
Agreement are stated and shall be paid in United States currency, and without
discount, rebate or reduction and subject to no counterclaim or offset (other
than withholding Tax obligations required to be withheld by law), on the dates
specified herein.

15.22. Time of Essence. Time is of the essence of this Agreement.

15.23. Counterparts. This Agreement may be executed in counterparts, each of
which is deemed an original, but all of which constitute the same agreement.
This Agreement and any signed agreement entered into in connection herewith or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by facsimile (or equivalent electronic transmission), shall be
treated in all manner and respects as an original contract and is considered to
have the same binding legal effects as if it were the original signed version
thereof delivered in person.

ARTICLE 16

DEFINITIONS

16.1. Certain Terms Defined. As used in this Agreement, the following terms have
the following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such first Person where “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of a Person, through the ownership of voting securities, by contract,
as trustee, executor or otherwise.

 

54



--------------------------------------------------------------------------------

“Alternative Transaction” means a transaction involving a sale, directly or
indirectly, of all or substantially all of the Business or the Acquired Assets
by Seller or an Affiliate thereof to a purchaser or purchasers, other than Buyer
or an Affiliate thereof.

“Ancillary Agreement” means collectively, any agreement to be executed by Seller
and/or its Related Persons, on the one hand, and Buyer and/or it Related Persons
on the other hand, in connection with the transactions contemplated by this
Agreement, including but not limited to the Main Line Fill Purchase Agreement
and the Spur Line Fill Purchase Agreement.

“Auction” means the auction conducted by Seller pursuant to the Bidding
Procedures Order.

“Back-up Bidder” has the meaning set forth in the Bidding Procedures.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or such other court having jurisdiction over the Chapter 11 Case
originally administered in the United States Bankruptcy Court of the District of
Delaware.

“Break-Up Fee” means $3,750,000; provided that if this Agreement is terminated
pursuant to Section 13.5(a) and the condition specified in Section 12.1(b) has
been satisfied on or prior to the last day of the Auction, the “Break-Up Fee”
means $7,500,000.

“Business” means the business of shipping, storing, and terminaling of refined
petroleum products on the Pipeline System to Seller’s customers, including but
not limited to the operation, maintenance, repair, expansion and connection of
the Pipeline System, as conducted by Seller over the last twelve (12) months
prior to the date hereof, and any business activities of Seller incidental to
the foregoing.

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by Law or other Governmental action to close.

“Business Records” means all books, files and records to the extent they apply
exclusively to the Acquired Assets or the Business, including customer lists,
historical customer files, reports, plans, data, accounting and Tax records,
test results, product specifications, drawings, diagrams, training manuals,
engineering data, safety reports, Environmental Reports, maintenance schedules,
operating and production records, inventory records, business plans, and
marketing and all other studies, documents and records but excluding any
Retained Books and Records.

 

55



--------------------------------------------------------------------------------

“Buyer Cure Cost Obligations” means the sum of (i) 50% of the Shared Cure Cost
Obligations plus (ii) all cure costs required to be paid pursuant to Section 365
of the Bankruptcy Code in connection with the assumption and assignment of the
Assigned Contracts that are not Shared Cure Cost Contracts; provided that in no
event shall the amount of “Buyer Cure Cost Obligations” exceed $3,500,000 in the
aggregate (with any such amount not deemed to be Buyer Cure Cost Obligations by
operation of this proviso being deemed to fully reduce amounts determined
pursuant to clause (ii) before any reduction in Buyer Cure Costs pursuant to
clause (i) of this definition occurs.

“Buyer Percentage” means, with respect to each Third-Party Batch, the percentage
determined by dividing (i) 694 minus the distance in miles that the mid-point of
such Third-Party Batch has traveled from Galena Park as of the Third-Party Batch
Measurement Time by (ii) 694.

“Chapter 11 Case” means, collectively, the cases commenced and to be commenced
by Seller under chapter 11 of the Bankruptcy Code in the Bankruptcy Court.

“Claims” means all rights, demands, claims, credits, allowances, rebates, causes
of action, known or unknown, pending or threatened (including all causes of
action arising under Sections 510, 544 through 551 and 553 of the Bankruptcy
Code or under similar state Laws including fraudulent conveyance claims, and all
other causes of action of a trustee and debtor-in-possession under the
Bankruptcy Code) or rights of set-off.

“Clayton Act” means Title 15 of the United States Code §§ 12-27 and Title 29 of
the United States Code §§ 52-53, as amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Connection Agreement” means that certain GATX-Longhorn Connection Agreement
between GATX Terminals Corporation and Seller dated as of October 23, 1997, as
amended prior to the date of this Agreement.

“Consent” means any consent, approval, authorization, qualification, waiver or
notification of a Government or any other Person.

“Contract” means any written or oral contract, agreement, license, sublicense,
lease, sublease, easement, mortgage, instruments, guaranties, commitment,
undertaking or other similar arrangement, whether express or implied, other than
the Permits or Crossing Permits.

“Contribution Agreement” means that certain Contribution and Sale Agreement
between Seller and Exxon Pipeline Company, dated as of October 21, 1997.

“Crane Station” means Seller’s terminal and associated tanks and piping, located
at 221 Longhorn Road, Crane, Texas.

“Delayed Acquired Assets” means any Acquired Assets that this Agreement provides
or contemplates are to be transferred to Buyer and that require the removal of a
Legal Impediment or the receipt or delivery of a Consent for such transfer,
which Legal Impediment is not removed or Consent is not obtained or delivered on
or prior to the Closing Date.

 

56



--------------------------------------------------------------------------------

“Delayed Assumed Liabilities” means any Assumed Liabilities that this Agreement
provides or contemplates are to be assumed by Buyer and that require the removal
of a Legal Impediment or the receipt or delivery of a Consent for such
assumption, which Legal Impediment is not removed or Consent is not obtained or
delivered on or prior to the Contribution Date.

“Disclosure Schedules” means the schedules to this Agreement delivered by Seller
to Buyer on the date hereof, as amended, supplemented or restated in accordance
with this Agreement.

“Effective Time” means 12:01 a.m. central prevailing time on the Closing Date.

“El Paso Terminal” means the pipeline terminal located at 13551, Montana Ave.,
El Paso, Texas.

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA § 3(3)) and any other material employee benefit plan, program
or arrangement of any kind maintained by Seller or its ERISA Affiliates for the
benefit of Seller employees or otherwise with respect to which Seller has any
liability.

“Encumbrance” means any charge, claim, easement, deed of trust, hypothecation,
collateral assignment, mortgage, lien, option, pledge, security interest or
other restriction of any kind.

“Environmental Laws” means all Laws and Orders on or prior to the Closing Date,
and all common law relating to pollution or protection of the environment,
including the federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. Sec. 9601 et seq., as amended, the federal
Resource Conservation and Recovery Act, 42 U.S.C. Sec. 6901 et seq., as amended,
the regulations thereunder and similar state statutes and regulations. For the
avoidance of doubt, the term Environmental Laws does not include the federal
pipeline safety regulations (Title 49 CFR, Parts 190-199) and the related
governing federal statutes.

“Environmental Permits” means all environmental permits, authorizations,
approvals, registrations, and licenses relating exclusively to the Business
issued by any Government (and pending applications for the foregoing).

“Environmental Reports” means any environmental report assessing compliance with
any Environmental Laws, and any Phase I or II environmental site assessments, in
each case which Seller has received from an un-Affiliated third party within the
last three years with respect to the Pipeline System or the Real Property;
provided, Environmental Reports do not include any safety, health and
environmental audit reports, or internal investigation reports, prepared under
the direction of Seller’s legal department and privileged under the
attorney-client privilege, attorney work-product privilege, or state or federal
environmental self-auditing privilege or policy.

 

57



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity treated as a single employer with Seller
pursuant to Section 414 of the Code.

“Escrow Agent” means Wells Fargo, N.A., the escrow agent under the Master Escrow
Agreement and the Indemnity Escrow Agreement.

“Existing Encumbrances” means:

(a) Encumbrances imposed by any Government for Taxes, assessments or charges not
yet due or the validity of which is being contested in good faith and by
appropriate proceedings, if necessary, and for which adequate reserves are
maintained on the books of the Seller;

(b) pledges or deposits of cash or other security under worker’s compensation
and automobile insurance policies, unemployment insurance and employee medical
insurance or other social security legislation not to exceed for all such items
in the aggregate $500,000;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s, statutory
or like Encumbrances;

(d) easements, rights-of-way, restrictions and similar encumbrances incurred in
the ordinary course of the hazardous liquid pipeline transportation industry and
encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of real property or minor imperfections in title thereto
which do not in any case materially detract from the value of the property
subject thereto or interfere with the ordinary conduct of the business of the
Seller;

(e) rights reserved to or vested in any Government by the terms of any right,
power, franchise, grant, license or permit, or by any provision of law, to
revoke or terminate any such right, power, franchise, grant, license or permit
or to condemn or acquire same by eminent domain or similar process;

(f) rights reserved to or vested by law in any Government to, in any manner,
control or regulate any of the assets used in the Business or the use thereof or
the rights and interests of the Seller therein, in any manner under any and all
laws;

(g) rights reserved to the grantors of any properties of the Seller, and the
restrictions, conditions, restrictive covenants and limitations in respect
thereto, pursuant to the terms, conditions and provisions of any right-of-way or
easement agreements or contracts or other agreements therewith or otherwise
covering the Real Property which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
business of the Seller;

(h) Encumbrances or other rights of licensors or lessors under any Assigned
Contract or Real Estate Easement that do not materially impair the operation of
the Pipeline System;

 

58



--------------------------------------------------------------------------------

(i) Encumbrances granted by Seller or its Affiliates pursuant to the Merrill
Lynch Agreements, its debtor-in-possession financing and the Seller Note;

(j) Encumbrances that are being released from the Acquired Assets at Closing by
operation of the Sale Order or otherwise; and

(k) Encumbrances identified on Schedule 16.1(k).

“Existing Survey” means that certain plat of a survey provided by Seller to
Buyer and covering all or part of the Real Property.

“Federal Trade Commission Act” means the Federal Trade Commission Act (15 U.S.C.
§ 41 et seq.), as amended, and the rules and regulations promulgated thereunder.

“FERC” means the Federal Energy Regulatory Commission.

“Good and Defensible Title” means such title to the Real Property that
(i) Seller can successfully defend against a claim to the contrary made by a
third party, based upon industry standards in the hazardous liquids pipeline
transportation industry in the exercise of reasonable judgment and in good
faith, (ii) is deducible of record (or otherwise acceptable to a reasonably
prudent title examiner, including rights acquired by prescription) and free from
reasonable doubt (including without limitation liens, encumbrances, preferential
purchase rights, rights of first refusal, requirements for consents to assign
and judgments) to the end that a prudent person engaged in the pipeline industry
with knowledge of all the facts and appreciation of their legal significance
would be willing to accept the same, and (iii) will permit Buyer after the
Closing Date to utilize the Real Property for their intended use of the
operation of the pipeline system for the transportation of refined petroleum
products.

“Government” means any agency, division, subdivision, audit group, procuring
office or governmental or regulatory authority in any event or any adjudicatory
body thereof, of the United States, any state thereof or any foreign government.

“Hazardous Materials” means any hazardous or toxic substance or waste or any
contaminant or pollutant regulated under Environmental Laws, including, but not
limited to, “hazardous substances” as currently defined by the Federal
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, “hazardous wastes” as currently defined by the Resource Conservation
and Recovery Act, as amended, and petroleum.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15
U.S.C. §§ 15c-15h, 18a), as amended.

“Improvements” means the buildings, improvements and structures now existing on
the Real Property or demised under the Real Estate Leases, but only to the
extent such buildings, improvements and structures constitute fixtures under
applicable law.

“Indemnity Escrow Agreement” means that certain Indemnity Escrow Agreement, to
be dated as of the Closing Date, by and among Buyer, Seller and the Escrow
Agent, in substantially the form of Exhibit E attached hereto and as amended,
modified, supplemented and waived from time to time.

 

59



--------------------------------------------------------------------------------

“Indemnity Escrow Funds” means the Initial Indemnity Escrow Amount, as reduced
for any distributions from the Indemnity Escrow Account and increased for any
income earned on the Indemnity Escrow Account.

“Kinder Morgan Litigation” means the claims, cross-claims and counterclaims (and
each defense related thereto) made on or prior to the date of this Agreement in
respect of the litigation identified as such on Schedule 4.6.

“Knowledge of Buyer,” or “Buyer’s Knowledge” or any other similar term of
knowledge qualification means the present actual knowledge of Jim Griffin, Randy
Hermes, Brett Riley, or Mike Stackhouse.

“Knowledge of Seller,” “Seller’s Knowledge” or any other similar term or
knowledge qualification means the present actual knowledge of Jeff Foote, Brett
Bailey, Burk Reynolds or Orville Harris.

“LCRA Settlement Agreement” means that certain Settlement Agreement between
Lower Colorado River Authority, the U.S. Department of Transportation,
Environmental Protection Agency, Department of the Army, the United States, and
Seller, dated May 14, 2001, as amended, modified, supplemented or waived from
time to time.

“Legal Impediment” means a legal impediment preventing or restricting the
transfer of an Acquired Asset or the assumption of an Assumed Liability, as the
case may be, as of the Closing Date.

“Lien” means any mortgage, pledge, charge, security interest, encumbrance, lien
(statutory or other) or conditional sale agreement.

“LPI” means Longhorn Pipeline, Inc.

“Longhorn EA” means the Environmental Assessment of the Proposed Longhorn
Pipeline System and associated Finding of No Significant Impact issued by the
U.S. Department of Transportation and the Environmental Protection Agency on
November 3, 2000 (which includes Longhorn’s commitments under the Phase One
Biological Assessment, the Phase One Biological Opinion, the Phase Two
Biological Assessment, the Longhorn Mitigation Plan, and the LCRA Settlement
Agreement).

“Losses” means any damages, fines, judgments, costs, liabilities, loss or
expenses (including reasonable attorneys’ fees).

“Main Line Fill” means the refined petroleum products owned by LPI and contained
in the Pipeline System and storage tanks in El Paso and as more fully set forth
in the Main Line Fill Purchase Agreement.

 

60



--------------------------------------------------------------------------------

“Master Escrow Agreement” means the escrow agreement by and between Flying J,
acting on behalf of Seller, and Wells Fargo, N.A., dated as of April 16, 2009.

“Material Adverse Effect” means a change or effect on the physical condition of
the Acquired Assets or the enforceability of any Assigned Contract that results
in a material adverse effect on the operation of the Business; provided that
none of the following changes or effects, either alone or taken together with
other changes or effects or whether arising directly or indirectly, shall be
taken into account in determining whether there has been a Material Adverse
Effect: (i) changes, or effects arising from or relating to changes, of Laws,
including those governing national, regional, state or local petroleum
pipelines; (ii) changes arising from or relating to, or effects of, strikes,
work stoppages or other labor disturbances; (iii) changes arising from or
relating to, or effects of, increases in costs of commodities or supplies;
(iv) changes arising from or relating to, or effects of, weather or
meteorological events, other than those having a direct physical impact on the
Pipeline System; (v) changes arising from or relating to, or effects of, the
transactions contemplated by this Agreement or the announcement thereof or the
taking of any action in accordance with this Agreement; (vi) changes, or effects
arising from or relating to changes, affecting the industries of which the
Business is a part generally (including any change, or any effect arising from
or relating to any change, (x) generally affecting the international, national
or regional or local petroleum industry or (y) generally affecting the
international, national, regional or local wholesale or retail markets for
refined petroleum products); (vii) changes, or effects arising from or relating
to changes, in economic, regulatory or political conditions generally;
(viii) changes arising from or relating to, or effects of, the Chapter 11 Case,
any motion, application, pleading or Order filed under or in connection with,
the Chapter 11 Case; (ix) any motion, application, pleading or Order filed by
any Government applicable to refined petroleum products generally; (x) changes,
or effects arising from or relating to changes, in financial, banking, or
securities markets (including (w) any disruption of any of the foregoing
markets, (x) any change in currency exchange rates, (y) any decline in the price
of any security or any market index and (z) any increased cost of capital or
pricing related to any financing); (xi) changes arising from or relating to, or
effects of, any existing event, occurrence, or circumstance with respect to
which Buyer has knowledge as of the date hereof (including any matter set forth
in the Disclosure Schedules); (xii) changes arising from or relating to, or
effects of, any seasonal fluctuations in the business; (xiii) any failure, in
and of itself, to achieve any projections, forecasts, estimates, performance
metrics or operating statistics (whether or not shared with Buyer or its
Affiliates); (xiv) changes arising from or relating to, or effects of, any
act(s) of war or of terrorism or (xv) any actions or failures to act by the
Operator in its role as operator of the Pipeline System.

“Merrill Lynch Agreements” means that certain Revolving Credit Agreement, dated
as of December 19, 2007, by and between LPI and Merrill Lynch Capital
Corporation, as amended, modified, supplemented or waived from time to time, and
the various security agreements, collateral agreements, guarantees and other
documents and agreements executed in connection therewith.

“Mitigation Commitments” has the meaning set forth in the Mitigation Plan.

“Mitigation Plan” means The Longhorn Mitigation Plan (Revised), dated
September 11, 2000, as supplemented by the First Supplement to the Longhorn
Mitigation Plan, by the Second

 

61



--------------------------------------------------------------------------------

Supplement to the Longhorn Mitigation Plan, and by that certain Settlement
Agreement between Seller and Lower Colorado River Authority dated May 14, 2001
(Matter A 98 CA 255 SS in the United States District Court for the Western
District of Texas, Austin Division).

“Multiemployer Plan” has the meaning set forth in ERISA § 3(37).

“Operator” means Magellan Pipeline Company, L.P.

“O&M Agreement” means the First Amended and Restated Pipeline Operating Services
Agreement, dated as of Jan 31, 2004, between Seller and Williams Petroleum
Services, LLC, as amended.

“O&M Surviving Claims” means Claims of Operator for (i) unpaid amounts owed by
Seller to Operator under Section 7.1.2 of the O&M Agreement for periods prior to
December 22, 2008, and (ii) amounts owed and paid by Operator to third parties
for claims by such third parties against Operator, in its capacity as such,
which Operator is obligated to pay for services provided with respect to the
Pipeline System prior to December 22, 2008 and with respect to which Seller is
obligated to reimburse or pay the Operator in accordance with the O&M Agreement.

“Ordinary Course of Business” means, with respect to the operation by Seller of
the Business, the operation thereof consistent with prior practices with respect
to the operation thereof and prudent health, safety and environmental practices,
and taking into account the status and quality of the Pipeline System and
requirements of applicable regulation, including but not limited to the Longhorn
EA.

“Party” or “Parties” means each of Seller and Buyer or collectively, Seller and
Buyer, respectively.

“Permits” means all permits, authorizations, approvals, registrations, and
licenses relating exclusively to the operation of the Business issued by any
Government (and pending applications for the foregoing), other than the Crossing
Permits.

“Permitted Encumbrances” means the following Encumbrances, but in each case only
to the extent not released by operation of the Bankruptcy Code (including
Sections 105 and 363(f)) or by order of the Bankruptcy Court upon Closing and
after entry of the Sale Order:

(a) Encumbrances imposed by any Government for Taxes, assessments or charges not
yet due;

(b) easements, rights-of-way, restrictions and similar encumbrances incurred in
the ordinary course of the hazardous liquid pipeline transportation industry and
encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of real property or minor imperfections in title thereto
which do not in any case materially detract from the value of the property
subject thereto or interfere with the ordinary conduct of the Business;

(c) rights reserved to or vested in any Government by the terms of any right,
power, franchise, grant, license or permit, or by any provision of law, to
revoke or terminate any such right, power, franchise, grant, license or permit
or to condemn or acquire same by eminent domain or similar process;

 

62



--------------------------------------------------------------------------------

(d) rights reserved to or vested by law in any Government to, in any manner,
control or regulate any of the assets used in the Business or the use thereof or
the rights and interests of the Seller therein, in any manner under any and all
laws; and

(e) rights reserved to the grantors of any Acquired Assets, and the
restrictions, conditions, restrictive covenants and limitations in respect
thereto, pursuant to the terms, conditions and provisions of any Assigned
Contract or Real Property Easement which do not in any case materially detract
from the value of the property subject thereto or interfere with the ordinary
conduct of the Business.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
Government.

“Pipeline System” means the refined products pipeline that runs from Galena
Park, Texas to El Paso, Texas, and from Crane, Texas to Odessa, Texas, as well
as pipeline segments outbound from Seller’s El Paso terminal which connect to
other pipeline systems or otherwise service such outbound pipelines, which
refined products pipeline system is generally depicted on Schedule 16 attached
hereto and is described by segment as follows:

 

Galena Park to Satsuma:    20 inch diameter, 34 miles       Satsuma to El Paso
   18 inch diameter, 660 miles       El Paso to Junction   
8 inch diameter, 3 pipelines, 27 miles    El Paso to Junction    12 inch
diameter, 9 miles, and    Crane to Odessa    8 inch diameter, 29 miles.      

The term Pipeline System also includes Seller’s pump stations and terminal
facilities, but excludes any land rights associated with such pump stations and
terminal facilities that are not assumed by or conveyed to Buyer.

“Pollution Policies Financing Agreement” means that certain Commercial Premium
Financing Agreement, dated as of September 29, 2008, by and between Seller and
AFCO Credit Corporation.

“Purchase Notice” means Exhibit A of the Master Escrow Agreement, as executed
and delivered by Buyer and Flying J.

“Purchase Price” means $250,000,000.00.

“Related Person” means, with respect to any Person, all past, present and future
directors, officers, members, managers, stockholders, employees, controlling
persons, agents, professionals, financial advisors, restructuring advisors,
attorneys, accountants, investment bankers, Affiliates or representatives of
(i) any such Person or (ii) any Affiliate of such Person.

 

63



--------------------------------------------------------------------------------

“Retained Books and Records” means (a) all corporate seals, minute books,
charter documents, corporate stock record books, original Tax and financial
records and such other files, books and records to the extent they relate to any
of the Excluded Assets or Excluded Liabilities or the organization, existence,
capitalization or debt financing of Seller or of any Affiliate of Seller,
(b) all books, files and records that would otherwise constitute a Business
Record but for the fact that disclosure of books, files or records could
(i) violate any legal constraints or obligations regarding the confidentiality
thereof, (ii) waive any attorney client, work product or other legal privilege,
(iii) disclose information about Seller or any of its Affiliates that is
unrelated to the Pipeline System or the Business or (iv) disclose information
about Seller or any of its Affiliates pertaining to project evaluation, price
curves or projections or other economic predictive models, and (c) all books and
records prepared in connection with or relating in any way to the transactions
contemplated by this Agreement, including bids received from other parties and
analyses relating in any way to the Acquired Assets and the Assumed Liabilities.

“Rule” or “Rules” means the Federal Rules of Bankruptcy Procedure.

“SCADA” means Supervisory Control and Data Acquisition.

“Seller Cure Cost Obligations” means the sum of (i) 50% of the Shared Cure Cost
Obligations plus (ii) if (and then only to the extent that) the aggregate cure
costs required to be paid pursuant to Section 365 of the Bankruptcy Code in
connection with the assumption and assignment of the Assigned Contracts that are
not Shared Cure Cost Contracts exceeds the excess of $3,500,000 minus 50% of the
Shared Cure Cost Obligations, such additional cure costs that are required to be
paid pursuant to Section 365 of the Bankruptcy Code in connection with the
assumption and assignment of the Assigned Contracts that are not Shared Cure
Cost Contracts.

“Seller Note” means the promissory note give by LPI to Longhorn Pipeline
Investors, LLC as part of the consideration for the sale of interests in Seller
and its Affiliates to LPI.

“Seller Percentage” means 100% minus the Buyer Percentage.

“Shared Cure Cost Contracts” means those Contracts listed on Schedule 1.1(f) to
this Agreement that are denoted with an asterisk.

“Shared Cure Cost Obligations” means cure costs that are required to be paid
pursuant to Section 365 of the Bankruptcy Code in connection with the assumption
and assignment of the Shared Cure Cost Contracts.

“Sherman Act” means title 15 of the United States Code §§ 1-7, as amended.

“Spur Line Fill” means the line fill owned by Flying J that is contained in the
segment of the line from Crane Station to Odessa, Texas.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (a) if
a corporation, a majority of

 

64



--------------------------------------------------------------------------------

the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (b) if a partnership, limited liability company,
association or other business entity, a majority of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons is deemed to have
a majority ownership interest in a partnership, limited liability company,
association or other business entity if such Person or Persons is allocated a
majority of partnership, limited liability company, association or other
business entity gains or losses or is or controls the managing director or
general partner of such partnership, limited liability company, association or
other business entity.

“Supplemental Facility” means a credit or other debt facility entered into by
Buyer after the date hereof (a) of which true and correct copies are delivered
to Seller upon delivery of the Funds Certification Notice, together with all
exhibits, schedules, annexes and amendments to such agreement in effect as of
the date of the Funds Certification Notice, (b) with respect to which Buyer
represents and warrants to Seller in the Funds Certification Notice that
(i) Buyer has delivered true and complete copies thereof, including all
exhibits, schedules, annexes and amendments thereto as of the Funds
Certification Notice, (ii) the respective obligations contained therein have not
been withdrawn, modified or rescinded in any respect prior to the date of the
Funds Certification Notice, (iii) such facility is in full force and effect and
constitutes the legal, valid and binding obligation of each of the parties
thereto, (iv) no consents, approvals or waivers of any lenders or other Person a
party thereto needs to be obtained in order for Buyer to obtain funds
thereunder, (v) there are no conditions precedent to the funding of any
borrowings under thereunder that will delay, frustrate or impede the Closing,
(vi) all fees required to be paid thereunder have been paid by Buyer,
(vii) which has a maturity date at least 181 days after the Termination Date,
and (viii) the available borrowings thereunder, when taken together with other
financial resources of Buyer (including available borrowings under the Credit
Facility and cash on hand and marketable securities of Buyer) on the Closing
Date, will, in the aggregate, be sufficient for the timely satisfaction of
Buyer’s obligations under this Agreement and the Ancillary Agreement, and
(c) with respect to which Buyer covenants and agrees for the benefit of Seller,
not to amend, modify or waive prior to the Closing Date in a manner that is
reasonably likely to delay, impede or frustrate the Closing.

“Tanner Litigation” means the claims, cross-claims and counterclaims (and each
defense related thereto) made on or prior to the date of this Agreement in
respect of the litigation identified as such on Schedule 4.6.

“Tax Return” means any report, return, information return, filing or other
information, including any schedules, exhibits or attachments thereto, and any
amendments to any of the foregoing required to be filed or maintained in
connection with the calculation, determination, assessment or collection of any
Taxes (including estimated Taxes).

“Taxes” means all taxes, however denominated, including any interest, penalties
or additions to tax that may become payable in respect thereof, imposed by any
Government, which taxes include all income taxes, Transaction Taxes, payroll and
employee withholding,

 

65



--------------------------------------------------------------------------------

unemployment insurance, social security (or similar), sales and use, excise,
franchise, gross receipts, occupation, real and personal property, stamp,
transfer, workmen’s compensation, customs duties, registration, documentary,
value added, alternative or add-on minimum, estimated, environmental (including
taxes under Section 59A of the Code) and other obligations of the same or a
similar nature, whether arising before, on or after the Closing Date.

“Third-Party Batch Measurement Time” means 7:00 a.m. central prevailing time on
the second day prior to the Closing Date.

“Valero Litigation” means the claims, cross-claims and counterclaims (and each
defense related thereto) made on or prior to the date of this Agreement in
respect of the litigation identified as such on Schedule 4.6.

“WARN Act” means the Worker Adjustment Retraining and Notification Act of 1988,
as amended.

 

66



--------------------------------------------------------------------------------

16.2. All Terms Cross-Referenced. Each of the following terms is defined in the
section set forth opposite such term:

 

Term

   Section

Acquired Assets

   1.1

Additional Asset Conveyance Documents

   3.2(a)(xi)

Additional Liabilities Assumption Documents

   3.2(a)(xii)

Affiliate

   16.1

Agreement

   Preamble

Allocation Schedule

   11.3

Alternative Arrangements

   14.2(d)

Alternative Transaction

   16.1

Ancillary Agreement

   16.1

Antitrust Approval

   10.2

Antitrust Law

   10.2

Assigned Contracts

   1.1(g)

Assumed Liabilities

   1.3

Auction

   16.1

Back-up Bidder

   16.1

Bankruptcy Code

   16.1

Bankruptcy Court

   16.1

Bidding Procedures

   8.2

Bidding Procedures Order

   8.1

Break-Up Fee

   16.1

Business

   16.1

Business Day

   16.1

Business Records

   16.1

Buyer

   Preamble

Buyer Cure Cost Obligations

   16.1

Buyer Indemnitees

   14.1(a)

Buyer Percentage

   16.1

Buyer Regulatory Termination Date

   (ii)

Buyer’s Knowledge

   16.1

Cap

   14.2(c)

 

67



--------------------------------------------------------------------------------

Chapter 11 Case

   16.1

Claim Notice

   14.4(a)

Claims

   16.1

Clayton Act

   16.1

Closing

   3.1

Closing Date

   3.1

Code

   16.1

Collected Tariff Amount

   11.4(f)

Confidentiality Agreement

   6.3

Connection Agreement

   16.1

Consent

   16.1

Contract

   16.1

Contribution Agreement

   16.1

Crane Station

   16.1

Credit Facility

   5.5

Crossing Permits

   4.12(b)

Customer Contracts

   1.1(e)

De Minimis Loss

   14.2(a)

Deductible

   14.2(b)

Deferred Fee Amount

   7.11(a)

Delayed Acquired Assets

   16.1

Delayed Assumed Liabilities

   16.1

Deposit

   2.2

Disclosure Schedules

   16.1

Effective Time

   16.1

El Paso Terminal

   16.1

Employee Benefit Plan

   16.1

Encumbrance

   16.1

Environmental Laws

   16.1

Environmental Permits

   16.1

Environmental Reports

   16.1

Equipment

   1.1(d)

ERISA

   16.1

ERISA Affiliate

   16.1

 

68



--------------------------------------------------------------------------------

Escrow Agent

   16.1

Estimated Proration Amount

   11.4(h)

Excluded Assets

   1.2

Excluded Liabilities

   1.4

Existing Survey

   16.1

FCN Deadline Date

   7.10(b)

Federal Trade Commission Act

   16.1

FERC

   16.1

Final Claim Amount

   14.5(b)

Final Termination Date

   13.2(a)(ii)

Financing

   5.5

First Release Date

   14.5(a)

Flying J

   Preamble

Flying J Marks

   1.2(o)

Funds Certification Notice

   7.10(b)

Good and Defensible Title

   16.1

Government

   16.1

Government Contracts

   1.1(g)

Hazardous Materials

   16.1

Houston Office Site

   3.2(a)(v)

HSR Act

   16.1

Improvements

   16.1

Indemnifying Party

   14.2(a)

Indemnitees

   14.1(b)

Indemnity Escrow Account

   3.3(a)

Indemnity Escrow Agreement

   16.1

Indemnity Escrow Funds

   16.1

Initial Indemnity Escrow Fund

   3.3(a)

Interim Claim Amount

   14.5(a)

Inventory

   1.1(h)

Kinder Morgan Litigation

   16.1

KM Pre-Effective Time Deficiency Obligations

   1.4

Knowledge of Buyer

   16.1

Knowledge of Seller

   16.1

 

69



--------------------------------------------------------------------------------

Law

   4.3

LCRA Settlement Agreement

   16.1

Leased Real Property

   1.1(b)

Legal Impediment

   16.1

Lien

   16.1

Line Fill Termination Notice

   7.10(b)

Longhorn EA

   16.1

Losses

   16.1

LPI

   16.1. 10

Main Line Fill

   16.1

Master Escrow Agreement

   16.1

Material Adverse Effect

   16.1

Material Contracts

   4.7(a)(ii)

Merrill Lynch Agreement

   16.1

Mitigation Commitments

   16.1

Mitigation Plan

   16.1

Multiemployer Plan

   16.1

O&M Agreement

   16.1

O&M Surviving Claims

   16.1

O&M Surviving Provisions

   7.11(b)

Operator

   16.1

Order

   4.3

Ordinary Course of Business

   16.1

Organizational Documents

   4.3

Other Contracts

   1.1(g)

Owned Real Property

   1.1(a)

Parties

   16.1

Party

   16.1

Permits

   16.1

Permitted Encumbrances

   16.1. 16.1

Person

   16.1

Pipeline System

   16.1

Pollution Policies

   1.1(y)

Pollution Policies Financing Agreement

   16.1

 

70



--------------------------------------------------------------------------------

Prorations

   11.4

Purchase Notice

   16.1

Purchase Price

   16.1

Real Property

   1.1(c)

Real Property Easements

   1.1(c)

Real Property Leases

   1.1(b)

Real Property Licenses

   1.1(b)

Related Person

   16.1

Retained Books and Records

   16.1

Rule

   16.1

Rules

   16.1

Sale Order

   8.1

SCADA

   16.1

Second Release Date

   14.5(b)

Seller

   Preamble

Seller Cure Cost Obligations

   16.1

Seller Indemnitees

   14.1(b)

Seller Note

   16.1

Seller Note Holder

   7.8(c)

Seller Percentage

   16.1

Seller’s Account

   3.3(a)

Seller’s Knowledge

   16.1

Shared Cure Cost Contracts

   16.1

Shared Cure Cost Obligations

   16.1

Sherman Act

   16.1

Spur Line Fill

   16.1

Subsidiary

   16.1

Supplemental Facility

   16.1

Supplier Contracts

   1.1(f)

Support Obligations

   7.5(a)

Tanner Litigation

   16.1

Tax Return

   16.1

Taxes

   16.1

Termination Order

   13.2(a)(iv)

 

71



--------------------------------------------------------------------------------

Third Party Claim

   14.4(a)

Third-Party Batch

   11.4(f)

Third-Party Batch Measurement Time

   16.1

Transaction Taxes

   11.1

Valero Litigation

   16.1

WARN Act

   16.1

(Signatures are on the following page.)

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

MAGELLAN MIDSTREAM PARTNERS, L.P. By:   Magellan GP, LLC Its:   General Partner
By:  

/s/ Brett C. Riley

Name:   Brett C. Riley Title:   Senior Vice President

 

LONGHORN PARTNERS PIPELINE, L.P. By:   Longhorn Partners GP, L.L.C., Its:  
General Partner By:  

/s/ Jeffrey O. Foote

Name:   Jeffery O. Foote Title:   President

 

For purposes of Section 7.11 MAGELLAN PIPELINE COMPANY, L.P. By:   Magellan
Pipeline GP, LLC Its:   General Partner By:  

/s/ Brett C. Riley

Name:   Brett C. Riley Title:   Senior Vice President

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT